EXHIBIT 10.2

EXECUTION COPY













SHARE PURCHASE AGREEMENT




by and among




INSYSTEMS TECHNOLOGIES INC.,




and




 CERTAIN SHAREHOLDERS OF INSYSTEMS TECHNOLOGIES INC.




and




 THE STANDARD REGISTER COMPANY







June 25, 2002

TABLE OF CONTENTS







1.1

Certain Terms.




1.2

Certain General Definitions.




1.3

Table of Additional Terms.




1.4

Judgment Currency.




ARTICLE II PURCHASE AND SALE OF SHARES




2.1

Purchase and Sale of Capital Shares.




2.2

Escrow Amount.




2.3

Adjustment to Purchase Price.




2.4

Options.




2.5

Pre-Closing Return of Capital.




ARTICLE III CLOSING




3.1

Closing.




3.2

Transfer of Capital Shares.




ARTICLE IV REPRESENTATIONS AND WARRANTIES OF INSYSTEMS




4.1

Organization and Good Standing; Qualification.




4.2

Subsidiaries.




4.3

Capitalization.




4.4

Corporate Records.




4.5

Authorization and Validity.




4.6

No Violation.




4.7

Governmental Authorities; Third Party Consents.




4.8

Financial Statements.




4.9

Undisclosed Liabilities and Obligations.




4.10

Labour Matters.




4.11

Employee Benefit Plans.




4.12

Absence of Certain Changes or Events.




4.13

Title to Properties; Liens.




4.14

Real Property.




4.15

Commitments.




4.16

Enhancement Agreements.




4.17

Insurance.




4.18

Intellectual Property.




4.19

Taxes.




4.20

Compliance with Laws.




4.21

Finder’s Fee.




4.22

Litigation.




4.23

Distributions and Repurchases.




4.24

Banking Relations.




4.25

Ownership Interests of Related Parties; Related Party Transactions.




4.26

Environmental Matters.




4.27

Certain Payments.




4.28

Full Disclosure.




ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE MAJORITY SHAREHOLDERS




5.1

Capital Shares.




5.2

Validity; Majority Shareholder Capacity.




5.3

No Violation.




5.4

Residency.




5.5

Governmental Authorities; Third Party Consents.




5.6

Finder’s Fee.




5.7

Family Law Act.




ARTICLE VI REPRESENTATIONS AND WARRANTIES OF SRC




6.1

Organization and Good Standing.




6.2

Corporate Power and Authorization.




6.3

No Violation.




6.4

Governmental Authorities; Third Party Consents.




6.5

Disclosure.




6.6

Investment Canada Act.




6.7

No Collateral Benefits.




6.8

Investment.




ARTICLE VII COVENANTS




7.1

Consummation of Agreement.




7.2

Business Operations.




7.3

Access.




7.4

Notification of Certain Matters.




7.5

Approvals of Third Parties.




7.6

Conduct of Business by InSystems Prior to Closing Date.




7.7

Distributions and Repurchases.




7.8

Acquisition Proposals.




7.9

Shareholders’ Acceptance Agreements.




7.10

Waiver of Restrictive Agreements.




7.11

Residency.




ARTICLE VIII CONDITIONS PRECEDENT OF SRC




8.1

Representations and Warranties.




8.2

Covenants.




8.3

Legal Opinion.




8.4

Law or Proceedings.




8.5

No Material Adverse Effect.




8.6

Required Consents.




8.7

Closing Deliveries.




8.8

Exercise of Options.




8.9

Termination of Shareholders Agreements.




8.10

Certain Indebtedness.




ARTICLE IX CONDITIONS PRECEDENT OF INSYSTEMS AND THE MAJORITY SHAREHOLDERS




9.1

Representations and Warranties.




9.2

Covenants.




9.3

Legal Opinion.




9.4

Law or Proceedings.




9.5

Government Approvals and Required Consents.




9.6

Closing Deliveries.




ARTICLE X CLOSING DELIVERIES




10.1

Deliveries of InSystems and the Majority Shareholders.




10.2

Deliveries of SRC.




ARTICLE XI INDEMNIFICATION




11.1

Indemnification Obligations of the Shareholders.




11.2

Limitations.




11.3

Procedure for Indemnification.




11.4

Remedies.




11.5

Tax Effect; Insurance Proceeds.




11.6

Survival of Representations, Warranties and Covenants.




11.7

Directors’ and Officers’ Insurance.




11.8

Release of Claims.




ARTICLE XII PUBLICITY




12.1

Pre-Closing Publicity.




12.2

Restrictions on Other Publicity.




12.3

Identification of VC Investors.




ARTICLE XIII TERMINATION




13.1

Termination.




13.2

Effect of Termination.




ARTICLE XIV MISCELLANEOUS




14.1

Entire Agreement; Modification.




14.2

Disclaimer.




14.3

Assignment.




14.4

Parties In Interest; No Third Party Beneficiaries.




14.5

Invalid Provisions.




14.6

Specific Performance.




14.7

Governing Law.




14.8

Captions.




14.9

Number.




14.10

Notice.




14.11

Waiver; Remedies.




14.12

Counterparts.




14.13

Costs, Expenses and Legal Fees.




14.14

Construction.




14.15

Time of Essence.




SHARE PURCHASE AGREEMENT




This Share Purchase Agreement (this “Agreement”) is made this 25th day of June,
2002 by and among The Standard Register Company, an Ohio corporation (“SRC”),
InSystems Technologies Inc., an Ontario corporation (“InSystems”), and certain
shareholders of InSystems who collectively represent 92% of the issued and
outstanding Capital Shares and who are set forth on the signatory pages of this
Agreement (referred to herein as the “Majority Shareholders”).

BACKGROUND:

SRC wishes to purchase, and the Majority Shareholders wish to sell, all of their
shares in the capital of InSystems on the terms and conditions set forth in this
Agreement, together with the Minority Shareholders selling their shares in the
capital of InSystems to SRC, following which InSystems would become a wholly
owned subsidiary of SRC.

AGREEMENT:

NOW, THEREFORE, in consideration of the foregoing and the mutual representations
and warranties contained herein and intending to be legally bound, the parties
hereto agree as follows:

ARTICLE I

DEFINITIONS

1.1

Certain Terms.For all purposes of this Agreement, except as otherwise expressly
provided:

1.1.1

the terms defined in this Article I have the meanings assigned to them in this
Article I and include the plural as well as the singular;

1.1.2

all accounting terms not otherwise defined herein have the meanings assigned
under GAAP;

1.1.3

all references in this Agreement to “Articles,” “Section,” “Exhibits” and
“Schedules” shall be deemed to be references to Articles and Sections of, and
Exhibits and Schedules to, this Agreement, unless the context shall otherwise
require;

1.1.4

except where otherwise specified, all references to currency herein are deemed
to mean lawful money of the United States of America;

1.1.5

pronouns of either gender or neuter shall include, as appropriate, the other
pronoun forms;

1.1.6

the words “include,” “includes” and “including” shall be deemed in each case to
be followed by the words “without limitation”;

1.1.7

the words “herein,” “hereof” and “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular Article, Section or
other subdivision;

1.1.8

the terms “party” or “parties” when used herein refer to SRC, InSystems and the
Majority Shareholders; and

1.1.9

unless otherwise expressly provided herein, any agreement, plan, instrument or
statute defined or referred to herein or in any agreement or instrument that is
referred to herein means such agreement, plan, instrument or statute as may be
from time to time amended, modified or supplemented, including (in the case of
agreements, plans or instruments) by waiver or consent and (in the case of
statutes) by succession of comparable successor statutes.

1.2

Certain General Definitions.In addition to all other terms defined elsewhere in
this Agreement, the following terms shall have the meanings set forth below:

(a)

“Affiliate” shall mean, as applied to any Person, (i) any other Person directly
or indirectly controlling, controlled by or under common control with, that
Person or (ii) as to a partnership, each general partner thereof, and, as to a
limited liability company, each managing member or similarly authorized person
thereof (including officers or managers).  For the purposes of this definition,
the term “control” (including, with correlative meanings, the terms
“controlling,”  “controlled by” and “under common control with”) as applied to
any Person, means the possession, directly or indirectly, of greater than 50% of
the equity interest in, or the voting control of, such Person.

(b)

“Business Day” shall mean a day other than Saturday, Sunday or any day on which
banks located in the State of Ohio or the Province of Ontario are authorized or
obligated to close.

(c)

“Capital Shares” shall mean the shares in the capital of InSystems which are
authorized, issued and outstanding as of the Closing Date.

(d)

“Environmental Law” shall mean any Law pertaining to occupational health and
safety or the environment, as in effect on the date hereof and the Closing Date.

(e)

“GAAP” shall mean generally accepted accounting principles, as approved by the
Canadian Institute of Chartered Accountants from time to time, consistently
applied.

(f)

“Governmental Authority” shall mean any government or any agency, public or
regulatory authority, instrumentality, ministry, bureau, board, arbitrator,
commission, court, department, official, political subdivision, tribunal or
other instrumentality of any government, whether foreign or domestic, and
whether national, federal, tribal, provincial, state, regional, local or
municipal, and shall include any securities exchange.

(g)

 “InSystems Disclosure Schedules” shall mean the schedules of exceptions and
other disclosures attached hereto as of the date hereof or otherwise delivered
by InSystems and the Majority Shareholders to SRC, including the Employee List
and any other lists of previously disclosed items referred to in this Agreement,
as such may be amended or supplemented from time to time pursuant to the
provisions hereof.

(h)

“Knowledge of InSystems” and other words of similar meaning shall mean the
 actual, personal knowledge of the InSystems representatives listed in Exhibit
1.2(h) after reasonable  investigation and inquiry by such person (provided,
however, that such standard of investigation and inquiry does not require
undertaking any patent infringement studies or searches) and shall not refer to
the knowledge of any other person or entity.

(i)

“Law” or “Laws” shall mean any law, statute, order, decree, consent decree,
judgment, rule, regulation, ordinance or other pronouncement having the effect
of law whether in the United States, Canada, any other country, or any domestic
or foreign state or province, county, city or other political subdivision or of
any Governmental Authority.

(j)

“Liens” shall mean any mortgage, deed of trust, pledge, assessment, security
interest, lease, lien, easement, license, covenant, condition, adverse claim,
levy, charge, option, equity, adverse restriction or other encumbrance of any
kind, or any conditional sale contract, title retention contract or other
contract to give any of the foregoing, except for any restrictions on transfer
generally arising under any applicable securities Law.

(k)

 “Material Adverse Effect” shall mean, with respect to InSystems and its
Subsidiaries, considered collectively as a group, any event, circumstance,
change, condition, development or occurrence, either individually or in the
aggregate with all other related events, circumstances, changes, conditions,
developments or occurrences, resulting in or likely to result in a significant
adverse effect on (a) the business (as now conducted or as now proposed by such
group to be conducted), results of operations, condition (financial or
otherwise), prospects, properties (including the ability of InSystems and its
Subsidiaries, considered collectively as a group, to develop, sell or support
their software products), value, assets or liabilities (contingent or otherwise)
of such group, (b) the legality or enforceability of this Agreement, or (c) the
ability of InSystems or the Majority Shareholders to perform their obligations
and to consummate the transactions contemplated by this Agreement; provided,
however, that a “Material Adverse Effect” shall not include any adverse event,
circumstance, change, condition, development or occurrence (I) arising out of or
resulting from actions contemplated by the Parties in connection with this
Agreement, (II) that is attributable to the announcement or performance of this
Agreement; or (III) that is the result of economic factors affecting the economy
as a whole or of factors generally affecting the software industry.

(l)

“Minority Shareholders” shall mean the holders of Capital Shares, other than the
Majority Shareholders.

(m)

“Options” shall mean the options, warrants, subscriptions or other rights to
acquire Capital Shares which are authorized, issued and outstanding as of the
date hereof, whether vested or not.

(n)

“Order” shall mean any decree, judgment, ruling, arbitration award, assessment,
writ, injunction or similar order of any Governmental Authority (in each such
case whether preliminary or final).

(o)

“ordinary course of business” shall mean the usual and customary way in which
the applicable party has conducted its business in the past.

(p)

“Organizational Document” shall mean any articles, bylaws, certificate or
similar document adopted, filed or registered in connection with the creation,
incorporation, formation or organization of any entity and any shareholders
agreement or similar agreement among the equity holders, partners or members of
any entity, and all amendments thereto.

(q)

“Person” shall mean any natural person, corporation, partnership, joint venture,
limited liability company, association, group, organization or other entity.

(r)

"Shareholder" shall mean both the Majority Shareholders and the Minority
Shareholders.

(s)

“Subsidiary” shall mean any Person in which such party, directly or indirectly,
through Subsidiaries or otherwise, beneficially owns or owned at least 50% of
either the equity interest in, or the voting control of, such Person, whether or
not existing on the date hereof.

(t)

“Taxes” shall mean all taxes, duties, fees, premiums, assessments, imposts,
levies and other charges of any kind whatsoever imposed by any Governmental
Authority, together with all interest, penalties, fines, additions to tax or
other additional amounts imposed in respect thereof, including those levied on,
or measured by, or referred to as income, gross receipts, profits, capital,
transfer, land transfer, recordation, real estate conveyance, documentary,
filing, sales, goods and services, harmonized sales, use, value-added, excise,
stamp, withholding, business, franchising, property, employer health, payroll,
employment, health, social services, education and social security taxes, all
surtaxes, all customs duties and import and export taxes and Canada and other
government employment insurance, health insurance, pension plan premiums or
contributions.

(u)

“Tax Returns” shall include all federal, state, provincial, local or foreign
income, excise, corporate, franchise, property, sales, use, payroll,
withholding, provider, environmental, duties, value added and other tax returns
(including information returns).

(v)

 “Working Capital” shall mean (a) the sum of the following assets of InSystems
and its Subsidiaries:  cash, cash equivalents and investments, accounts
receivable, work-in-process, tax credits receivable, prepaid expenses and
restricted cash, minus (b) the sum of the following liabilities of InSystems and
its Subsidiaries:  accounts payable and accruals, deferred revenue and income
taxes payable.  Such terms used in this definition shall be construed in a
manner consistent with their use and meaning in the Financial Statements.

1.3

Table of Additional Terms.In addition to the defined terms in Section 1.2, the
following terms are defined in the following respective Sections of this
Agreement:

Term

Section

Accountant Statement

2.3.4

Actual Closing Date Working Capital

2.3.3

Agreement

Preamble

Attorney

4.3.3

Benchmark Working Capital

2.3.2

Benefit Plans

4.11.1

Cash Compensation

4.10.1

CCRA

7.11.1

Claims

11.8.1

Closing

3.1

Closing Date

3.1

Closing Date Statement

2.3.3

Commitments

4.15.1

Conversion Date

1.4

Copyrights

4.18.6

Corporate Claims

11.1.1

Employee Policies and Procedures

4.10.3

Employee List

4.10.1

Employment Agreements

4.10.2

Environmental Permit

4.26

Escrow Agreement

2.2

Escrow Amount

2.2

Estimate Statement

2.3.1

Estimated Closing Date Working Capital

2.3.1

Executive Summary

14.2

FLA

5.7

Financial Statements

4.8

HR Claim

11.1.1

Insurance Policies

4.17

InSystems

Preamble

InSystems Improvements

4.14.6

InSystems Leased Real Property

4.14.2

InSystems Leased Real Property Permits

4.14.7

InSystems Leases

4.14.2

InSystems Owned Intellectual Property

4.18.1

InSystems Owned Real Property

4.14.1

InSystems Representations

Article IV

Intellectual Property

4.18.6

Interim Financial Statements

4.8

ITA

4.19.7

Judgment Currency

1.4

Letter of Intent

7.8

Majority Shareholder Representations

Article V

Original Currency

1.4

Patent Claim

11.1.1

Patents

4.18.6

Paying Agent

3.2.1

Payment Fund

3.2.1

Press Release

12.1

Purchase Price

2.1

Remittance Date

7.11.2

Responsible Shareholder

2.2

Reviewing Accountants

2.3.4

Share Certificates

3.2.2

Shareholders' Acceptance Agreement

7.9

Shareholders’ Representative

11.3.5

Shareholder Claim

11.1.2

SRC

Preamble

SRC Statement

2.3.3

Statement of Objection

2.3.3

Trademarks

4.18.6

Trade Secrets

4.18.6

URL

4.18.1

VC Investors

Article XII

Year-End Financial Statements

4.8




1.4

Judgment Currency.If, for the purposes of obtaining or enforcing judgment in any
court in any jurisdiction, it becomes necessary to convert into the currency of
the jurisdiction giving such judgment (the “Judgment Currency”) an amount due
hereunder in any other currency (the “Original Currency”), then the date on
which the rate of exchange for conversion is selected by that court is referred
to herein as the “Conversion Date”.  If there is a change in the rate of
exchange between the Judgment Currency and the Original Currency between the
Conversion Date and the actual receipt by the party entitled of the amount due
hereunder or under such judgment, the party owing such amount shall,
notwithstanding such judgment, pay the actual amount necessary to ensure that
the amount received by the party entitled to such amount in the Judgment
Currency, when converted at the rate of exchange quoted by The Toronto-Dominion
Bank on the date of receipt, will produce the amount due in the Original
Currency as of the date of receipt.  The liability of the party owing such
amount hereunder constitutes a separate and independent liability which shall
not merge with any judgment or any partial payment or enforcement of payment of
sums due under this Agreement.

ARTICLE II

PURCHASE AND SALE OF SHARES

2.1

Purchase and Sale of Capital Shares. Subject to the terms and conditions of this
Agreement in the case of the Majority Shareholders, and under the Shareholders
Acceptance Agreement in the case of the Minority Shareholders, the Shareholders
shall sell, transfer and deliver or cause to be sold, transferred and delivered
to SRC, and SRC shall purchase from the Shareholders, all outstanding Capital
Shares for an aggregate purchase price of $89,000,000 in the manner set forth on
Exhibit 2.1, which Exhibit, dated June 25, 2002, has been previously provided to
SRC and which is incorporated herein by this reference (the “Purchase Price”),
subject to the deposit into escrow of the amount described in Section 2.2 and
subject to the adjustment as described in Section 2.3.

2.2

Escrow Amount.At the Closing, SRC shall deposit $8,900,000 of the Purchase Price
 (the “Escrow Amount”) into an interest-bearing account maintained at a Canadian
chartered bank or trust company as mutually agreed by SRC and InSystems, with
all interest earned thereon to accrue to the Shareholders pursuant to an Escrow
Agreement in substantially the form attached hereto as Exhibit 2.2 (the “Escrow
Agreement”).  The Escrow Amount shall serve as security for  payment of any
amounts due SRC pursuant to the indemnification obligations of the Shareholders
under this Agreement and the Shareholders' Acceptance Agreements.  Upon
completion of the SRC fiscal year 2002 audit, but in any case not later than
March 31, 2003, any remaining portion of the Escrow Amount, except for
reasonable amounts withheld to provide funds in connection with claims for which
SRC has provided notice under Article XI, shall be distributed to the
Shareholders on a pro rata basis based upon their percentage ownership of
Capital Shares immediately prior to the Closing Date in the same manner as
provided above.  Any amount withheld upon expiration of such period in
connection with claims for which SRC has provided notice at such time under
Article XI shall be held in escrow until resolution of such claims.

2.3

Adjustment to Purchase Price.

2.3.1

At least five business days prior to the Closing Date,  InSystems shall prepare
and deliver to SRC a good faith estimate (the “Estimate Statement”), prepared in
a manner consistent with the preparation of the Financial Statements (as
hereafter defined), of the Working Capital of InSystems as of the Closing Date,
to include the addition of an asset in an amount equal to 80% of InSystems’
anticipated Scientific Research and Experimental Development tax credit for the
period beginning April 1, 2002 and ending on the Closing Date (the “Estimated
Closing Date Working Capital”).

2.3.2

The Purchase Price to be paid at the Closing shall be increased by the amount
the Estimated Closing Date Working Capital exceeds CDN $2,300,000 (the
“Benchmark Working Capital”) or decreased by the amount the Estimated Closing
Date Working Capital falls short of  the Benchmark Working Capital.  

2.3.3

As promptly as practicable after the Closing Date, but in no event more than 60
days thereafter, SRC shall prepare or cause to be prepared and shall deliver to
InSystems a reasonably detailed statement and all relevant documentation (the
“SRC Statement”) setting forth the actual Working Capital as of the close of
business on the Closing Date (the “Actual Closing Date Working Capital”).  SRC
will prepare the SRC Statement consistent with the basis of the preparation of
the Estimate Statement.  Unless within 30 days after its receipt of the SRC
Statement the Shareholders’ Representative (as herein defined) shall deliver to
SRC a reasonably detailed statement describing the Shareholders' objections to
the SRC Statement (a “Statement of Objection”), the amount of the Actual Closing
Date Working Capital shall be final and binding on the parties hereto and the
SRC Statement shall be the final statement hereunder (the “Closing Date
Statement”).  Deadlines set forth in this Section 2.3.3 may be revised upon the
written mutual consent of SRC and the Shareholders Representative.

2.3.4

If the Shareholders’ Representative shall deliver to SRC a timely Statement of
Objection, SRC and the Shareholders’ Representative and their respective
independent accountants shall negotiate in good faith and use reasonable best
efforts to resolve any disputes.  If a resolution is reached, such resolution
shall be final and binding on the parties.  If a final resolution is not reached
within 30 days after the Shareholders’ Representative has submitted a Statement
of Objection, any remaining disputes shall be resolved by a third firm of
independent accountants (the “Reviewing Accountants”) selected jointly by the
parties.  The Reviewing Accountants shall be instructed to resolve any matters
in dispute as promptly as practicable, but in no event more than 30 days after
submission, and set forth their resolution in a statement setting forth the
Actual Closing Date Working Capital (the “Accountant Statement”).  In such
event, the determination of the Reviewing Accountants shall be final and binding
on the parties hereto and the Accountant Statement shall be the Closing Date
Statement.  

2.3.5

In the event that the Actual Closing Date Working Capital determined by the
Reviewing Accountants as set forth on the Accountant Statement is more than 10%
greater than what SRC determined in its calculation of Actual Closing Date
Working Capital as set forth in the SRC Statement, then all fees and expenses of
the Reviewing Accountants shall be borne by SRC; otherwise all fees and expenses
of the Reviewing Accountants shall be borne by the Shareholders. The
Shareholders and SRC shall cooperate with each other and the Reviewing
Accountants in connection with the matters contemplated by this Section 2.3,
including SRC’s preparation of and the Shareholders’ Representative review of
the Closing Date Statement, including by furnishing such information and access
to books, records (including accountants’ work papers), personnel and properties
as may be reasonably requested.  

2.3.6

If the Actual Closing Date Working Capital as shown on the Closing Date
Statement differs from the Estimated Closing Date Working Capital as shown on
the Estimate Statement, then the Purchase Price shall be recomputed as set forth
in Section 2.3.2, but using the Actual Closing Date Working Capital.  If the
Purchase Price as computed pursuant to this Section 2.3.6 is greater than the
amount paid to the Shareholders at the Closing, then SRC shall immediately pay
the difference to the Paying Agent (as herein defined) by wire transfer of
immediately available funds, together with interest at 2% per annum.  If the
Purchase Price as computed pursuant to this Section 2.3.6 is less than the
amount paid to the Shareholders at the Closing, then SRC shall be entitled to
recover the difference, together with interest at 2% per annum, from the Escrow
Amount. Interest shall accrue from the Closing Date to the date of payment under
this Section 2.3.6.

2.4

Options.All Options shall be exercised or otherwise satisfied or terminated
prior to the Closing, with such exercises, satisfactions or terminations to be
documented to the reasonable satisfaction of SRC.  To the extent that this
action results in the issuance of additional Capital Shares, the holders thereof
shall constitute Minority Shareholders and are contemplated, on or prior to the
Closing, to become signatories to a Shareholders' Acceptance Agreement in the
manner contemplated in Section 7.9 below, obligated to consummate the sale of
their Capital Shares on the terms and conditions specified in such Shareholders'
Acceptance Agreement.

2.5

Pre-Closing Return of Capital.It is understood and agreed that, upon or prior to
the Closing, InSystems may distribute up to $10,000,000 from its cash and cash
equivalents to effect a return of capital or other distribution to the
Shareholders and to effect the satisfaction or termination of Options pursuant
to Section 2.4 and to pay certain expenses of certain parties hereto.  Such
capital distribution shall be authorized by a special resolution of the
Shareholders and distributed to the Shareholders in compliance with applicable
Law.

ARTICLE III

CLOSING

3.1

Closing. The closing of the transactions contemplated herein (the “Closing”)
shall be held at (i) 9:00 A.M. E.D.T. on July 2, 2002 in the event that SRC
shall have received written notice in accordance with Section 14.10 hereof from
InSystems on or before 3:00 P.M. E.D.T. on June 28, 2002, that InSystems and the
Shareholders stand ready to consummate the Closing and SRC shall be satisfied,
in its sole discretion, that InSystems and the Shareholders stand ready to
consummate the Closing or (ii) in the event that the notice contemplated under
provision (i) of this Section 3.1 is not delivered or is unsatisfactory to SRC,
on July 9, 2002 or (iii) such other date mutually agreed by the parties hereto
(the “Closing Date”) in Toronto.  At the Closing, SRC and the Majority
Shareholders shall cause the following to occur:

3.2

Transfer of Capital Shares.

3.2.1

Appointment of Paying Agent. Such Canadian chartered bank or trust company as
SRC or InSystems shall mutually agree shall act as Paying Agent hereunder (the
“Paying Agent”) pursuant to an agreement  in form and substance mutually
agreeable to SRC and InSystems. At the Closing, SRC shall deliver or cause to be
delivered, in trust, to the Paying Agent, for the benefit of the Shareholders,
for exchange in accordance with the provisions in this Article III through the
Paying Agent, the Purchase Price (such Purchase Price being herein referred to
as the “Payment Fund”) to be deposited pursuant to this Section 3.2.1 in
exchange for Capital Shares and the Escrow Amount  to be paid pursuant to
Section 2.2. Pending distribution pursuant to Section 3.2 of the Payment Fund
deposited with the Paying Agent, all cash so deposited and all interest accrued
thereon shall be held in trust for the benefit of the Shareholders and such cash
shall not be used for any other purposes.

3.2.2

Exchange Procedures for Majority Shareholders.The Majority Shareholders shall
deliver their certificates representing Capital Shares (the "Share
Certificates") to SRC at the Closing and the Paying Agent shall pay such
Majority Shareholder, at the Closing, that portion of the Purchase Price for
such Capital Shares formerly represented by such Share Certificate.

3.2.3

Exchange Procedures for Minority Shareholders. InSystems shall deliver to SRC at
the Closing the Share Certificates representing all of the Capital Shares of the
Minority Shareholders properly endorsed for transfer, either directly on the
Share Certificates or by means of a stock transfer power separate from the Share
Certificates.  For the Minority Shareholders that deliver duly executed
Shareholders’ Acceptance Agreements (as defined below in Section 7.9) to
InSystems at or prior to the Closing, the Paying Agent shall pay such Minority
Shareholders, at the Closing, that portion of the Purchase Price for the Capital
Shares formerly represented by their Share Certificates.  For the Minority
Shareholders that do not deliver to SRC at the Closing a duly executed
Shareholders’ Acceptance Agreement, the following exchange procedure shall
apply.  As soon as reasonably practicable after the Closing, the Paying Agent
shall mail to each such Minority Shareholder, (i) a form of letter of
transmittal, which shall specify that the portion of the Purchase Price due to
such Minority Shareholder shall be paid only upon proper delivery of a duly
executed Shareholders' Acceptance Agreement and (ii) instructions for use in
effecting the delivery of such Shareholders’ Acceptance Agreement pursuant to
such letter of transmittal.  Upon surrender to the Paying Agent of such
Shareholders’ Acceptance Agreement, duly  executed in accordance with the
instructions thereto, and such other documents as may be required pursuant to
such instructions, such Minority Shareholder shall be entitled to receive in
exchange therefor that portion of the Purchase Price, less any amount included
in the Escrow Amount, for such Capital Shares.  No interest shall accrue or be
paid on the Purchase Price upon the delivery of a Shareholders’ Acceptance
Agreement, provided, however, that any interest accrued or earned upon the
Payment Fund shall first be applied toward any transaction related expenses
incurred by the Shareholders with any remaining interest to be paid to the
Shareholders on a pro-rata basis upon completion of the delivery of all
Shareholders' Acceptance Agreements and payment in full of the Purchase Price.

3.2.4

Payments to Transferees of Capital Shares.If payment is to be made to a Person
other than the registered holder of the Capital Shares represented by the Share
Certificate or other instrument so surrendered in exchange therefor, it shall be
a condition to such payment that such payment shall be made at the direction of
the registered holder, the Share Certificate or other instrument so surrendered
shall be properly endorsed or otherwise be in proper form for transfer and that
the Person requesting such payment shall pay to the Paying Agent any transfer or
other taxes required as a result of such payment to a Person other than the
registered holder of such Capital Shares or establish to the satisfaction of the
Paying Agent that such tax has been paid or is not payable. SRC, InSystems or
the Paying Agent shall be entitled to deduct and withhold from the Purchase
Price otherwise payable pursuant to this Agreement to any holder of Capital
Shares such amounts as SRC, InSystems or the Paying Agent are required to deduct
and withhold under any provision of any applicable Law, with respect to the
making of such payment. To the extent that amounts are so withheld by SRC,
InSystems or the Paying Agent, such withheld amounts shall be treated for all
purposes of this Agreement as having been paid to the holder of Capital Shares
in respect of whom such deduction and withholding was made by SRC, InSystems or
the Paying Agent.

3.2.5

Lost Certificates.In the event that any Share Certificate or other instrument
representing Capital Shares shall have been lost, stolen or destroyed, upon the
making of an affidavit of that fact by the Person claiming such Share
Certificate or other instrument to be lost, stolen or destroyed, the Paying
Agent will issue in exchange for and in lieu of such lost, stolen or destroyed
Share Certificate or other instrument representing the Capital Shares, the
Purchase Price.

3.2.6

Unclaimed Purchase Price.If any portion of the Payment Fund deposited with the
Paying Agent for purposes of payment in exchange for Capital Shares and delivery
of a Shareholders’ Acceptance Agreement, as applicable, remains unclaimed six
months after the Closing, such portion of the Payment Fund shall be returned to
InSystems, upon demand, and any such holder who has not surrendered such
holder’s Share Certificates and delivered a duly executed Shareholders’
Acceptance Agreement, as applicable, in compliance with this Section 3.2 prior
to that time shall thereafter look only to InSystems for payment of the Purchase
Price.  Notwithstanding the foregoing, InSystems shall not be liable to any
holder of Capital Shares for any amount paid to a public official pursuant to
applicable unclaimed property Laws. Any amounts remaining unclaimed by holders
of Capital Shares six years after the Closing (or such earlier date immediately
prior to such time as such amounts would otherwise escheat to or become property
of any Governmental Authority) shall, to the extent permitted by applicable Law,
become the property of InSystems, free and clear of any claims or interest of
any Person previously entitled thereto.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF INSYSTEMS

InSystems represents and warrants to SRC that, except as may be set forth in the
InSystems Disclosure Schedules, including the Employee List (as defined below)
and any other lists of previously disclosed items referred to in this Agreement,
the following are true and correct as of the date hereof (these representations
and warranties are referred to as “InSystems Representations”).  Each
representation and warranty made by InSystems in this Article IV with respect to
InSystems is also made with respect to each of its Subsidiaries except that
those representations and warranties of InSystems in Sections 4.1, 4.3 and 4.4
shall be deemed to be made solely with respect to InSystems.

4.1

Organization and Good Standing; Qualification.InSystems is a corporation duly
amalgamated and validly existing under the laws of the Province of Ontario, with
all requisite corporate power and authority to carry on the business in which it
is engaged and to own the properties it owns.  InSystems is duly registered to
conduct business in each jurisdiction where the character of its properties
owned or held under lease or the nature of its activities makes such
registration necessary.  Without limiting the generality of the foregoing,
InSystems is registered to do business in the jurisdictions set forth in the
InSystems Disclosure Schedules.

4.2

Subsidiaries.The InSystems Disclosure Schedules contain a list of the following
information for each current Subsidiary of InSystems: (a) the name of such
Subsidiary; (b) its authorized, issued and outstanding capital stock or other
equity interests; and (c) any capital stock reserved for future issuance
pursuant to outstanding options or other agreements, and the identity of all
parties to any such option or other agreement.  Each current Subsidiary of
InSystems is duly organized, validly existing and in good standing under the
Laws of its jurisdiction of organization.  Each current Subsidiary of InSystems
has all requisite power and authority to carry on its business as it is now
being conducted.  Each current Subsidiary of InSystems is duly qualified as a
foreign entity authorized to do business and in good standing in each
jurisdiction where the character of its properties owned or held under lease or
the nature of its activities makes such qualification necessary.  Without
limiting the generality of the foregoing, the current Subsidiaries of InSystems
are qualified to do business in the jurisdictions set forth in the InSystems
Disclosure Schedules.  All of the outstanding equity interests in each of
InSystems' current Subsidiaries have been duly authorized and validly issued,
are fully paid and non-assessable, and are owned by InSystems or another
Subsidiary of InSystems free and clear of all Liens, and are not subject to
preemptive rights created by statute, such Subsidiary’s Organizational
Documents, or any agreement to which such Subsidiary is a party.  No equity
interest or options, warrants, rights or other securities convertible into or
exercisable for, equity interests of any current Subsidiary of InSystems have
been issued or disposed of in violation of any preemptive rights, rights of
first refusal or similar rights of any shareholder of such Subsidiary.

4.3

Capitalization.

4.3.1

Equity Securities.The rights and attributes of the Capital Shares are set out in
the Restated Articles of Incorporation of InSystems dated February 5, 2001.
 InSystems has provided to SRC a complete and accurate list, dated June 25,
2002, of the record ownership of the Capital Shares, which previously disclosed
list is incorporated herein by this reference.  Each outstanding Capital Share
has been legally and validly issued and is fully paid and non-assessable.  No
Capital Shares are owned by InSystems in treasury.  No Capital Shares have been
issued in violation of any preemptive rights, rights of first refusal or similar
rights of any Persons.  InSystems has no bonds, debentures, notes or other
obligations, the holders of which have the right to vote (or are convertible
into or are exercisable for or exchangeable into securities having the right to
vote) with the Shareholders on any matter.

4.3.2

Commitments to Issue or Purchase Securities.As of immediately prior to the
Closing, there exist no Options and no Option, conversion right, exchange right
or commitment of any kind exists which obligates InSystems to issue any of its
authorized but unissued shares.  As of immediately prior to the Closing,
InSystems has no obligation (contingent or otherwise) to purchase, redeem or
otherwise acquire any of its Capital Shares or any interests therein or to pay
any dividend or make any distribution in respect thereof.  

4.3.3

Powers of Attorney Regarding Capital Shares.InSystems or its President
(collectively, the “Attorney”) has a power of attorney from each Minority
Shareholder empowering the Attorney to sell, transfer and assign all of the
Capital Shares owned by such Minority Shareholder.  Each such power of attorney
is valid and enforceable and has not been revoked by the Minority Shareholder
who gave it.  The exercise by InSystems or its President of any such power of
attorney will be effective to transfer good and marketable title to such Capital
Shares to SRC at the Closing.

4.4

Corporate Records.The copies of the Organizational Documents of InSystems and
its Subsidiaries that have been made available to SRC are true, correct and
complete copies thereof, as in effect on the date hereof.  The Organizational
Documents of InSystems and its Subsidiaries are in full force and effect.
 Neither InSystems nor any of its Subsidiaries are in violation of any provision
of their Organizational Documents.    The minute books of InSystems and its
Subsidiaries, copies of which have been made available to SRC, contain accurate
minutes of all meetings of, and accurate consents to all actions taken without
meetings by, the Board of Directors (and any committees thereof) and the
Shareholders of InSystems since its formation.

4.5

Authorization and Validity.The execution, delivery and performance by InSystems
of this Agreement and the other agreements contemplated hereby, and the
consummation of the transactions contemplated hereby and thereby, have been duly
authorized by InSystems.  This Agreement has been duly executed and delivered by
InSystems and constitutes the legal, valid and binding obligation of InSystems
enforceable against InSystems in accordance with its terms, except as may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer or similar Laws now or hereafter in effect affecting
creditors’ rights generally or the availability of equitable remedies.

4.6

No Violation. Neither the execution, delivery or performance of this Agreement
or the other agreements contemplated hereby nor the consummation of the
transactions contemplated hereby or thereby will (a) conflict with, or result in
a violation or breach of the terms, conditions or provisions of, or constitute a
default (with or without notice or lapse of time, or both) under, the
Organizational Documents of InSystems, (b) conflict with, or result in a
violation or breach of the terms, conditions or provisions of, constitute a
default (with or without notice or lapse of time, or both) under, or give rise
to a right of termination, cancellation or acceleration of any obligation or to
the loss of a benefit under any agreement, indenture, right of first refusal,
non-competition agreement or other instrument under which InSystems is bound or
to which any of the assets of InSystems are subject (except for those for which
consents are required as set out in the InSystems Disclosure Schedules, which
consents will be obtained prior to the Closing), or result in the creation or
imposition of any Lien upon any of the assets of InSystems or (c) violate or
conflict with any Order of any Governmental Authority.

4.7

Governmental Authorities; Third Party Consents. InSystems is not required to
submit any notice, report, registration or other filing with any Governmental
Authority, and no consent, approval or authorization of any Governmental
Authority or any other Person is required to be obtained by InSystems, in
connection with its execution, delivery and performance of this Agreement or the
transactions contemplated hereby or thereby except (a) in connection or in
compliance with the provisions of any provincial securities Law and (b) such
consents, approvals, authorizations, permits, filings and notifications listed
in the InSystems Disclosure Schedules.  Neither the aggregate sales in or into
the United States during the most recent fiscal year, nor the aggregate total
value of assets located in the United States, of InSystems and its Subsidiaries
are greater than $50,000,000.  Neither the gross revenues from sales in, from or
into Canada nor the aggregate book value of the assets in Canada of InSystems
and affiliates (as such term is defined in the Competition Act (Canada)), each
calculated for the purposes of Section 109 of the Competition Act (Canada) and
the Notifiable Transactions Regulations promulgated thereunder, exceeds CDN
$45,000,000 as reflected in InSystems’ most recent audited financial statements.

4.8

Financial Statements.The InSystems Disclosure Schedules set forth InSystems'
audited consolidated balance sheets as of March 31, 2002, March 31, 2001 and
March 31, 2000 and the related audited consolidated statements of income and
cash flow for the twelve-month periods ended March 31, 2002, March 31, 2001 and
March 31, 2000 (the “Year-End Financial Statements”) and InSystems' unaudited
balance sheets as of May 31, 2002 and related unaudited consolidated statements
of income and cash flow for the two-month period ended May 31, 2002 (the
“Interim Financial Statements”).  The Year-End Financial Statements have been
prepared in accordance with GAAP. The Interim Financial Statements have been
prepared in a manner consistent with past practice.  The Year-End Financial
Statements and the Interim Financial Statements (together referred to as the
“Financial Statements”) present fairly in all respects the consolidated
financial condition and consolidated operating results of InSystems and any
consolidated Subsidiaries as of the dates and during the periods indicated
therein.  

4.9

Undisclosed Liabilities and Obligations.The Financial Statements reflect all
liabilities of InSystems, accrued, contingent or otherwise, that would be
required to be reflected on a balance sheet, or in the notes thereto, prepared
using GAAP, except for liabilities and obligations incurred in the ordinary
course of business since the date of the Interim Financial Statements.
 InSystems does not know of any valid basis for the assertion of any other
claims against it or any other liabilities of any nature or for any amount.
 Except as set forth in the Financial Statements, InSystems is not obligated in
any way to provide funds in connection with any guarantee of, or to assume, any
debt, obligation or dividend of any other Person.  

4.10

Labour Matters.

4.10.1

Cash Compensation.InSystems has provided to SRC a complete and accurate list,
dated June 25, 2002 (the "Employee List"), which previously disclosed list is
incorporated herein by this reference, of the names, titles and current annual
cash compensation, including wages, salaries, bonuses (discretionary and
formula) and other cash compensation (the “Cash Compensation”) of all employees
of InSystems, and the amounts currently being paid to each independent
contractor of InSystems. In addition, the Employee List contains a complete and
accurate description of any promised increases in Cash Compensation of employees
and/or independent contractors of InSystems that have not yet been effected.

4.10.2

Employment Agreements.Except for the employment agreements made available to SRC
prior to the date hereof, InSystems is not a party to any employment agreement
(“Employment Agreements”) with respect to any of its employees.  Employment
Agreements include employee leasing agreements, employee services agreements and
noncompetition agreements.

4.10.3

Employee Policies and Procedures.The InSystems Disclosure Schedules contain a
complete and accurate list of all employee manuals and all written policies,
procedures and work-related rules (the “Employee Policies and Procedures”) that
apply to employees of InSystems.  InSystems has made available to SRC true,
correct and complete copies of all Employee Policies and Procedures.

4.10.4

Unwritten Amendments.No amendments have been made, whether by oral
communication, pattern of conduct or otherwise, with respect to any Employee
Policies and Procedures.

4.10.5

Labour Compliance.To the Knowledge of InSystems, InSystems has been and is in
compliance with all applicable Laws respecting employment and employment
practices, terms and conditions of employment and wages and hours, including the
Pay Equity Act (Ontario).  InSystems is not liable for any arrears of wages or
penalties for failure to comply with any of the foregoing.  Subject to the list
of items provided to SRC, dated June 25, 2002, which previously disclosed list
is incorporated herein by this reference, InSystems has not engaged in any
unfair labour practice or discriminated contrary to the Ontario Human Rights
Code in its employment conditions or practices.  Except as set forth in the list
of items provided to SRC, dated June 25, 2002, which list is incorporated herein
by this reference, there are no (a) unfair labour practice charges, complaints
or claims or discrimination charges, complaints or claims pending or threatened
against InSystems before any Governmental Authority (nor to the Knowledge of
InSystems does any valid basis therefor exist) or (b) existing or threatened
labour strikes affecting InSystems (nor to the Knowledge of InSystems does any
valid basis therefor exist).

4.10.6

Unions.InSystems has never been a party to any agreement with any union, labour
organization or collective bargaining unit.  No employees of InSystems are
represented by any union, labour organization or collective bargaining unit.  To
the Knowledge of InSystems, none of the employees of InSystems have threatened
to organize or join a union, labour organization or collective bargaining unit.
 No trade union, council of trade unions, employee bargaining agency or
affiliated bargaining agent:

(a)

holds bargaining rights with respect to any employees of InSystems by way of
certification, interim certification, voluntary recognition, designation or
successor rights;

(b)

has applied to be certified as the bargaining agent of any employees of
InSystems, or

(c)

has applied to have InSystems declared a related employer or successor employer
pursuant to applicable labour legislation.

There are no actual, pending or, to the Knowledge of InSystems, threatened
organizing activities of any trade union, council of trade, employee bargaining
agency or affiliated bargaining agent or any actual, pending or, to the
Knowledge of InSystems, threatened unfair labour practice complaints, strikes,
work stoppages, picketing, lock-outs, hand-billings, boycotts, arbitration,
grievances, charges or similar labour related disputes or proceedings pertaining
in InSystems, and there have not been any such activities or disputes or
proceedings within the last year.




4.11

Employee Benefit Plans.

4.11.1

Identification.The InSystems Disclosure Schedules contain a complete and
accurate list of all bonus, deferred compensation, incentive compensation, share
purchase, share appreciation and share option, severance or termination pay,
hospitalization or other medical benefits, life or other insurance, dental,
disability, salary continuation, vacation, supplemental unemployment benefits,
profit-sharing, mortgage assistance, employee loan, employee assistance,
pension, retirement or supplemental retirement plan or agreement (including any
defined benefit or defined contribution pension plan and any group registered
retirement savings plan), and each other employee benefit plan or agreement
(whether oral or written, formal or informal, funded or unfunded) sponsored,
maintained or contributed to or required to be contributed to by InSystems for
the benefit of any employees of InSystems, whether or not insured and whether or
not subject to any Law (the “Benefit Plans”).  InSystems has made available to
SRC copies of all plan documents, determination letters, pending determination
letter applications, trust instruments, insurance contracts, administrative
services contracts, annual reports, actuarial valuations, summary plan
descriptions, summaries of modifications, administrative forms and other
documents that constitute a part of or are incident to the administration of the
Benefit Plans.  No amendment exists with respect to any Benefit Plan.

4.11.2

Administration.Each Benefit Plan has been administered and maintained in
compliance with all applicable Laws.  InSystems and the Shareholders have made
all necessary filings, reports and disclosures with respect to all applicable
Benefit Plans.

4.11.3

Examinations.InSystems has not received any notice that any Benefit Plan is
currently the subject of an audit, investigation, enforcement action or other
similar proceeding conducted by any Governmental Authority.

4.11.4

Claims and Litigation.No pending or threatened claims, suits or other
proceedings exist with respect to any Benefit Plan other than benefit claims
filed by participants or beneficiaries in the ordinary course of business.

4.12

Absence of Certain Changes or Events.

4.12.1

No Adverse Effects.Except as expressly contemplated or permitted by this
Agreement, and other than the reasonable and customary fees and expenses
incurred in connection with the transactions contemplated by this Agreement,
since the date of the Interim Financial Statements the business of InSystems has
been and will continue to be through the Closing Date conducted in all respects
in the ordinary course of business.  Since the date of the Interim Financial
Statements, InSystems has not, except as expressly contemplated or permitted by
this Agreement or as disclosed in the InSystems Disclosure Schedules, engaged in
any transaction or series of related transactions other than in the ordinary
course of business.

4.12.2

Specific Liabilities or Changes.Without limiting the generality of the foregoing
Section 4.12.1, since the date of the Interim Financial Statements, except as
set forth in the InSystems Disclosure Schedules or as contemplated in Article II
of this Agreement, there has not been:

(a)

any damage, destruction or loss to any of the assets or properties of InSystems;

(b)

any termination or expiration of a Commitment with any supplier of InSystems or
any change in InSystems' relationship with any supplier;

(c)

any declaration, setting aside or payment of any dividend or distribution
(whether in cash, equity interests or property) or capital return in respect of
any Capital Shares or any redemption, purchase or other acquisition by InSystems
of any Capital Shares, or any repurchase, redemption or other purchase by
InSystems of any outstanding Capital Shares or other securities of, or other
ownership interests in, InSystems, or any amendment of any term of any
outstanding security of InSystems;

(d)

any sale, assignment, transfer, lease or other disposition, or agreement to
sell, assign, transfer, lease or otherwise dispose of, any of the assets of
InSystems taken as a whole other than in the ordinary course of business;

(e)

any acquisition (by amalgamation, consolidation, or acquisition of shares or
assets) by InSystems of any corporation, partnership or other business
organization or division thereof or any equity interest therein for
consideration;

(f)

any (i) incurrence of, (ii) guarantee with respect to or (iii) provision of
credit support for, any indebtedness by InSystems other than pursuant to (A) a
credit facility in the ordinary course of business or (B) lease financings for
equipment used in the operation of the business of InSystems in the ordinary
course of business;

(g)

any change in any method of accounting or accounting practice (whether for
financial accounting or Tax purposes) used by InSystems;

(h)

except as set forth in the list of items provided to SRC, dated June 25, 2002,
which previously disclosed list is incorporated herein by this reference, (i)
any employment, deferred compensation, or similar agreement entered into or
amended by InSystems and any employee, (ii) any increase in the compensation
payable, or to become payable by InSystems, to any of its directors or officers
or generally applicable to all or any category of InSystems' employees, (iii)
any increase in the coverage or benefits available under any Benefit Plan or
payment or arrangement made to, for or with any of the directors or officers of
InSystems or generally applicable to all or any category of InSystems'
employees, or (iv) any severance pay arrangements made to, for, or with such
directors, officers or employees other than, only with respect to employees who
are not officers or directors of InSystems, increases in the ordinary course of
business;

(i)

any revaluing in any respect of any of the assets of InSystems on the Financial
Statements, including, without limitation, writing down the value of any assets
or inventory or writing off notes or accounts receivable other than in the
ordinary course of business;

(j)

any loan, advance or capital contribution made by InSystems to, or investment
in, any Person other than loans, advances or capital contributions, or
investments of InSystems made in the ordinary course of business;

(k)

any adoption of or amendment to any Benefit Plan;

(l)

any waiver, direct or indirect, by InSystems of (i) any right or rights of value
or (ii) any payment of any debt, liability or other obligation owed to
InSystems;

(m)

 any change in or amendment to InSystems’ Organizational Documents;

(n)

any payment, loan or advance of any amount to or in respect of, or the sale,
transfer or lease of any properties or assets (whether real, personal or mixed,
tangible or intangible) to, or entering into of any agreement, arrangement or
transaction with or on behalf of, any officer, director or employee of
InSystems, or any business or entity in which InSystems or relative of any such
Person, has any direct or indirect, interest, except for (i) directors’ fees,
(ii) compensation to the officers and employees of InSystems (including benefits
received by such officers and employees as a result of their participation in
Benefit Plans) in the ordinary course of business, and (iii) advancement or
reimbursement of expenses, or the making of lease and similar payments, in the
ordinary course of business;

(o)

any modification or change in any Insurance Policy that would result in a
diminishment of coverage under such Insurance Policy;

(p)

any acquisition of a fee simple interest or a leasehold or subleasehold interest
in, or any sale, assignment, disposition, transfer, pledge, mortgage or lease
of, any real property owned or leased by InSystems;

(q)

except as set forth in the list of items provided to SRC, dated June 25, 2002,
which previously disclosed list is incorporated herein by this reference, any
issuance of, or, to the Knowledge of InSystems, sale or disposition of, any
Capital Shares or other equity interest in InSystems, except upon the valid
exercise of Options in accordance with the terms hereof, or any issuance or
grant by InSystems of any options, warrants or other rights to purchase any such
Capital Shares or equity interest, or any securities convertible into or
exchangeable for such Capital Shares or equity interest, or any other increase
in the issued and outstanding capitalization of InSystems;

(r)

any amendment, alteration or modification in the terms of any currently
outstanding options, warrants or other rights to purchase any Capital Shares or
equity interest in InSystems or any securities convertible into or exchangeable
for such Capital Shares or equity interest, including, without limitation, any
reduction in the exercise or conversion price of any such rights or securities,
any change to the vesting or acceleration terms of any such rights or
securities, or any change to terms relating to the grant of any such rights or
securities;

(s)

any closure, shut down or other elimination of any of InSystems' factories,
facilities or offices or any change in the basic character of its business,
properties or assets;

(t)

any action that, if it had been taken after the date hereof, would have required
the consent of SRC under Section 7.6; and

(u)

any agreement to take any actions specified in this Section 4.12.2, except for
this Agreement.

4.13

Title to Properties; Liens.Except as described in the InSystems Disclosure
Schedules, InSystems has good and valid title to, or a valid leasehold or
license interest in, all of its properties and assets (real, personal, tangible
and intangible), including, without limitation, all such properties and assets
reflected in the Interim Financial Statements (except for properties and assets
disposed of in the ordinary course of business since such date).  Such property
constitutes the only property necessary for the conduct of InSystems' business
as it was operated immediately prior to Closing.  Except as described in the
InSystems Disclosure Schedules, none of such properties or assets are subject to
any Liens, except for (i) Liens for current taxes not yet due and payable and
(ii) Liens which, individually or in the aggregate, do not materially detract
from the value of InSystems’ assets or materially impair InSystems’ business.
 For greater certainty, the representations and warranties in this Section 4.13
are not representations and warranties regarding infringement of Intellectual
Property rights (to which Section 4.18.3 is solely applicable).

4.14

Real Property.

4.14.1

The InSystems Disclosure Schedules set forth a list of all real property owned
by InSystems (collectively, the “InSystems Owned Real Property”).  InSystems is
the owner in fee simple with good and marketable title to InSystems Owned Real
Property, free and clear of all Liens, except (i) as described in the InSystems
Disclosure Schedule, and (ii) Liens for current taxes and utilities not yet due
and payable.

4.14.2

The InSystems Disclosure Schedules set forth a list of all of the leases and
subleases of real property (“InSystems Leases”) and each leased and subleased
parcel of real property in which InSystems is a tenant or subtenant, landlord or
sub-landlord (collectively, the “InSystems Leased Real Property”) and for each
InSystems Lease indicates: (a) whether or not the consent of and/or notice to
the landlord thereunder or any other Person will be required in connection with
the transactions contemplated by this Agreement; and (b) whether any third party
or InSystems is the guarantor of the obligations of any Subsidiary of InSystems
under the InSystems Leases and the identity of any such guarantor.  InSystems
holds a valid and existing leasehold or sub leasehold interest or landlord or
sub-landlord interest, as applicable, in the InSystems Leased Real Property,
under each of the InSystems Leases described in the InSystems Disclosure
Schedules. Except as noted in the InSystems Disclosure Schedules, InSystems has
made available to SRC true, correct and complete copies of each InSystems Lease,
including, without limitation, all amendments, modifications, side agreements,
consents, subordination agreements and guarantees. With respect to each
InSystems Lease: (a) the InSystems Lease is legal, valid, binding, enforceable
and in full force and effect, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer or similar Laws now
or hereafter in effect affecting creditors’ rights generally or the availability
of equitable remedies; (b) neither InSystems, nor, to the Knowledge of
InSystems, any other party to the InSystems Lease is in breach or default under
the InSystems Lease, and no event has occurred that, with notice or lapse of
time, would constitute a breach or default by InSystems or permit termination,
modification or acceleration under the InSystems Lease by any other party
thereto; (c) InSystems has performed all of its obligations under the InSystems
Lease; (d) InSystems has not repudiated any provision of the InSystems Lease;
(e) to the Knowledge of InSystems, there are no disputes, oral agreements or
forbearance programs in effect as to the InSystems Lease; (f) the InSystems
Lease has not been modified in any respect; and (g) InSystems has not assigned,
transferred, conveyed, mortgaged, deeded in trust or encumbered any interest in
the InSystems Lease.

4.14.3

To the Knowledge of InSystems, each parcel of InSystems Owned Real Property is
in compliance with all existing Laws, including all Laws with respect to zoning,
building, fire, life safety, health codes and sanitation.  InSystems has
received no notice of, and has no Knowledge of, any condition currently or
previously existing on the InSystems Owned Real Property or any portion thereof
that may give rise to any violation of, or require any remediation under, any
existing Law applicable to InSystems Owned Real Property if it were disclosed to
the authorities having jurisdiction over such InSystems Owned Real Property.

4.14.4

InSystems has not received written notice of any proceedings in expropriation or
other similar proceedings that are pending, and, to the Knowledge of InSystems,
there are no such proceedings threatened or affecting any portion of InSystems
Owned Real Property or InSystems Leased Real Property (InSystems Owned Real
Property and InSystems Leased Real Property are herein collectively referred to
as “InSystems Real Property”).  InSystems has not received written notice of the
existence of any outstanding Order or proceeding, and, to the Knowledge of
InSystems, there is no such Order or proceeding threatened, relating to the
ownership, lease, use, occupancy or operation by any person of InSystems Real
Property.

4.14.5

To the Knowledge of InSystems, the current use of InSystems Real Property does
not violate in any respect any instrument of record or agreement affecting such
InSystems Real Property. There are no violations of any covenants, conditions,
restrictions, easements, agreements or Orders of any Governmental Authority
having jurisdiction over any of InSystems Real Property that affect such
InSystems Real Property or the use or occupancy thereof.  No damage or
destruction has occurred with respect to any InSystems Real Property.

4.14.6

All buildings owned by InSystems and leasehold improvements included within
InSystems Leased Real Property (collectively, the “InSystems Improvements”) are
adequate to operate such facilities as currently used and, to the Knowledge of
InSystems, there are no facts or conditions affecting any InSystems Improvements
that would, individually or in the aggregate, interfere in any respect with the
current use, occupancy or operation thereof. With respect to the InSystems
Improvements, InSystems has all rights of access that are necessary for the
operation of its business.

4.14.7

To the Knowledge of InSystems, all required or appropriate certificates of
occupancy, permits, licenses, franchises, approvals and authorizations
(collectively, the “InSystems Leased Real Property Permits”) of all Governmental
Authorities having jurisdiction over InSystems Real Property, the absence of
which would be reasonably likely to cause a InSystems facility to cease its
operations, have been issued to InSystems to enable InSystems Real Property to
be lawfully occupied and used for all of the purposes for which it is currently
occupied and used have been lawfully issued and are, as of the date hereof, in
full force and effect.

4.15

Commitments.

4.15.1

Commitments; Defaults. Any of the following to which InSystems is a party or is
bound by, or which the assets or the business of InSystems are bound by, whether
or not in writing, are listed in the InSystems Disclosure Schedules
(collectively “Commitments”):

(a)

any partnership or joint venture agreement;

(b)

any guaranty or suretyship, indemnification or contribution agreement or
performance bond, other than indemnification provisions in agreements with
InSystems’ customers;

(c)

any debt instrument, loan agreement or other obligation relating to indebtedness
for borrowed money or money lent or to be lent to another other than supply
arrangements that extend trade credit to InSystems;

(d)

any contract to purchase real property;

(e)

any agreement with dealers or sales or commission agents, public relations or
advertising agencies, accountants or attorneys (other than in connection with
this Agreement and the transactions contemplated hereby) involving total
payments within any 12 month period in excess of $50,000 and which is not
terminable on 30 days’ notice or without penalty;

(f)

any agreement of InSystems relating to any material matter or transaction in
which an interest is held by a person or entity that is an Affiliate of
InSystems or any Shareholder;

(g)

any agreement for the acquisition by InSystems of services, supplies, equipment,
inventory, fixtures or other property involving payments totaling more than
$50,000, other than the expenses referred to in Section 2.5;

(h)

any agreement reasonably expected to generate at least $50,000 in revenue to
InSystems;

(i)

any powers of attorney;

(j)

any contracts containing covenants which limit the freedom of InSystems to
compete in any line of business or transfer or move any of its assets or
operations;

(k)

any and all contracts under which InSystems is authorized to distribute or
resell products owned or maintained by any third party;

(l)

any and all contracts under which any third party is authorized to distribute,
resell or represent InSystems products;

(m)

(i) all leases of real property and (ii) leases of personal property involving
rental payments within any 12 month period in excess of $50,000, in either case
to which InSystems is a party, either as lessor or lessee; or

(n)

any and all contracts providing for the escrow of software, including source
code, that is proprietary to InSystems.

True, correct and complete copies of all written Commitments, and true, correct
and complete written descriptions of all oral Commitments, have heretofore been
delivered or made available to SRC.  There are no existing or asserted defaults,
events of default or events, occurrences, acts or omissions that, with the
giving of notice or lapse of time or both, would constitute defaults by
InSystems or, to the Knowledge of InSystems, any other party to a Commitment,
provided, however that this sentence shall not apply to those Commitments
described in subsection (h) above.  No penalties have been incurred nor are
amendments pending with respect to the Commitments.  The Commitments set forth
on InSystems’ Disclosure Schedule 4.15.1(o) are in full force and effect and are
valid and enforceable obligations of InSystems and, to InSystems’ Knowledge, the
other parties thereto, in accordance with their respective terms, except as may
be limited by the qualifications in Exhibit 4.15.1(o) or applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer or similar Laws now
or hereafter in effect affecting creditors’ rights generally or the availability
of equitable remedies.  No defenses, off-sets or counterclaims have been
asserted or, to InSystems’ Knowledge, may be made by any party to the
Commitments set forth on InSystems Disclosure Schedule 4.15.1(o) (other than
InSystems), nor has InSystems waived any rights thereunder.

4.15.2

No Cancellation or Termination of Commitment. Except as set out in the InSystems
Disclosure Schedules, InSystems has not received notice of any plan or intention
of any other party to any Commitment to exercise any right to cancel or
terminate any Commitment; and InSystems has not received notice that any other
person currently contemplates any amendment or change to any Commitment, except
as set out in the InSystems Disclosure Schedules.

4.16

Enhancement Agreements. Except as set out in the InSystems Disclosure Schedules,
InSystems has not orally or in writing committed to provide selective special
enhancements to any of its software products for particular InSystems customers.

4.17

Insurance. InSystems carries insurance pursuant to the insurance policies listed
and briefly described in the InSystems Disclosure Schedules (collectively, the
“Insurance Policies” and each individually, an “Insurance Policy”).  The
Insurance Policies are all of the insurance policies relating to the business of
InSystems.  All Insurance Policies shall be maintained in full force without
interruption up to and including the Closing Date.  True, correct and complete
copies of all Insurance Policies have been made available to SRC.  InSystems has
not received any notice or other communication from any issuer of any Insurance
Policy canceling such policy, increasing any deductibles or retained amounts
thereunder, or increasing the annual or other premiums payable thereunder and,
to the Knowledge of InSystems, no such cancellation or increase of deductibles,
retainages or premiums is threatened.  Except as set forth in the InSystems
Disclosure Schedules, there are no outstanding claims, settlements or premiums
owed against any Insurance Policy, or if there are, InSystems has given all
notices or has presented all potential or actual claims under any Insurance
Policy in due and timely fashion.  The InSystems Disclosure Schedules set forth
a list of all claims under any Insurance Policy filed by InSystems during the
immediately preceding three-year period.

4.18

Intellectual Property.

4.18.1

The InSystems Disclosure Schedules contain a complete and accurate list of (i)
all of InSystems' Copyrights, Patents, Trademarks, domain names, and Uniform
Resource Locators (“URLs”) (collectively, “InSystems Owned Intellectual
Property”), each as defined herein, (ii) all third-party owned software
incorporated into any InSystems product, and (iii) all software products
marketed or otherwise distributed by InSystems within the two year period prior
to the date of this Agreement.  Except as disclosed in the InSystems Disclosure
Schedules: InSystems owns all right, title and interest in and to all
Intellectual Property (as defined herein) owned by it (for greater certainty,
this representation and warranty is not a representation or warranty regarding
infringement of Intellectual Property, to which Section 4.18.3 is solely
applicable); no third party has any moral rights in or to the InSystems Owned
Intellectual Property; InSystems holds valid licenses for all third-party owned
Intellectual Property used by it; and the Intellectual Property owned by
InSystems or licensed by InSystems is the only intellectual property necessary
for the conduct of the business of InSystems as conducted at the Closing.

4.18.2

InSystems has not, during the past two years, except in the ordinary course of
business in connection with the distribution of its products and sales to end
users, (i) transferred, conveyed, sold, assigned, pledged, mortgaged or granted
a security interest in any InSystems Owned Intellectual Property to any third
party, (ii) entered into any license, franchise or other agreement with respect
to any InSystems Owned Intellectual Property with any third person, or (iii)
otherwise encumbered any InSystems Owned Intellectual Property.

4.18.3

The business of InSystems as currently conducted does not, to the Knowledge of
InSystems, in any way conflict with, misappropriate or infringe on, any
intellectual property right of any third party.  Except as set out in the
InSystems Disclosure Schedules, there are no claims, suits, actions or
proceedings pending or, to the Knowledge of InSystems, threatened against
InSystems (i) alleging that use or license by InSystems of any Intellectual
Property conflicts or infringes in any way with any third party’s intellectual
property rights, (ii) challenging InSystems' ownership of or right to use any
Intellectual Property owned or used by it or (iii) challenging the validity of
any of InSystems' Intellectual Property.  To the Knowledge of InSystems, there
are no conflicts, misappropriations, infringements or other violations by any
third party of any of the Intellectual Property owned by, used by or licensed by
or to InSystems.

4.18.4

Each registered Intellectual Property listed in the InSystems Disclosure
Schedules has been duly maintained, including the submission of all necessary
filings in accordance with the legal and administrative requirements of the
appropriate jurisdictions, and no such registered Patent or Trademark has
lapsed, nor has there been any cancellation or abandonment by InSystems thereof
except as set forth in the InSystems Disclosure Schedules.  InSystems has taken
commercially reasonable measures to maintain the secrecy of its Intellectual
Property that it considers to be Trade Secrets (as hereinafter defined).  

4.18.5

InSystems has not granted any release, covenant not to sue, or non-assertion
assurance or entered into any indemnification or settlement agreement with any
Person with respect to any part of its Intellectual Property or any licenses
associated with its Intellectual Property, except for licenses and
 indemnifications given in the ordinary course of business, customary in the
industry or industries in which InSystems conducts business.

4.18.6

For the purpose of this Agreement, “Intellectual Property” shall be defined as
(a) all know-how, show-how, confidential or proprietary information, trade
secrets, designs, processes, computer software or databases, research in
progress, inventions or invention disclosures (whether patentable or
unpatentable), drawings, schematics, blueprints, flow sheets, designs and models
(“Trade Secrets”); (b) all copyrights, copyright registrations, copyright mask
works and copyright applications (the “Copyrights”); (c) all patents, patent
applications, patents pending, patent disclosures on inventions and all patents
issued upon said patent applications or based upon such disclosures (the
“Patents”); (d) all registered and unregistered trade names, trademarks, service
marks, product designations, corporate names, trade dress, logos, slogans,
designs and general intangibles of like nature, together with all registrations
and recordings and all applications for registration therefor and all
translations, adaptations, derivatives and combinations thereof (the
“Trademarks”); and (e) all domain names and URLs.

4.19

Taxes.

4.19.1

InSystems has duly and timely filed (in accordance with any extensions duly
granted by the appropriate Governmental Authority, if applicable) with the
appropriate Governmental Authority all Tax Returns and reports required to be
filed.  All such Tax Returns or reports are complete and accurate in all
material respects and properly reflect the taxes of InSystems for the periods
covered thereby.  True, correct and complete copies of such Tax Returns for the
past five years have heretofore been made available to SRC.

4.19.2

Except for such items as InSystems may be disputing in good faith by proceedings
in compliance with applicable Law, each of which is described in the InSystems
Disclosure Schedules, (i) InSystems has paid all taxes, penalties, assessments
and interest that have become due with respect to any Tax Returns that it has
filed and (ii) InSystems is not delinquent in the payment of any tax, assessment
or charge of any Governmental Authority, including all installments on account
of Taxes that are payable by InSystems prior to the Closing for all taxation
years ending before the Closing Date.

4.19.3

Except as set forth in the InSystems Disclosure Schedules, InSystems has not
received any notice that any tax deficiency or delinquency has been asserted
against InSystems. Except as set forth in the InSystems Disclosure Schedules,
there is no taxing authority audit of InSystems pending or, to the Knowledge of
InSystems, threatened, and the results of any completed audits are properly
reflected in the Financial Statements.  

4.19.4

Except as set forth in the InSystems Disclosure Schedules, InSystems has not
granted an extension to any Governmental Authority of the limitation period
during which any tax liability may be assessed or collected.  

4.19.5

All monies required to be withheld by InSystems and paid to any Governmental
Authority for all income, social security, employment insurance, unemployment
insurance, sales, excise, use and other taxes have been collected or withheld
and paid to the respective Governmental Authority.

4.19.6

InSystems is not subject to any tax sharing, indemnity or allocation agreement.

4.19.7

At all times prior to the date of this Agreement, InSystems has been a Canadian
Controlled Private Corporation under the provisions of the Income Tax Act
(Canada)(the “ITA”).

4.19.8

During the preceding three years, InSystems has not, except as disclosed in the
InSystems Disclosure Schedules, received or taken advantage of, directly or
indirectly, any grants or tax benefits other than as may be provided for in the
ITA, subsidies, loan guarantees, government contracts, or other forms of
preferential treatment or assistance from any Governmental Authority.

4.19.9

 InSystems is registered under subdivision (d) of Division V of Part XI of the
Excise Tax Act (Canada) and its registration number is 875009359.

4.19.10

InSystems has not made any payments, is not obligated to make any payments, and
is not a party to any agreement that under certain circumstances could obligate
it to make any payments that will not be deductible under section 67 of the ITA,
or any analogous provision of state, provincial, local or foreign law.

4.19.11

None of section 79, 80, 80.01, 80.02, 80.03, or 80.04 of the ITA, or any
equivalent provision of the taxation legislation of any province or any other
jurisdiction, have applied or will apply to InSystems at any time up to and
including the Closing Date.

4.19.12

For all transactions between InSystems and any non-resident person with whom
InSystems was not dealing at arm’s length during a taxation year commencing
after 1998 and ending on or before the Closing Date, InSystems is in the process
of making or obtaining records or documents that meet the requirements of
paragraphs 247(4)(a) to (c) of the ITA.

4.19.13

InSystems has established reserves that are reflected on its balance sheet that
are adequate for the payment by InSystems of all Taxes that are not yet due and
payable and that relate to periods ending on or prior to the Closing Date.

4.19.14

InSystems has not deducted any amounts in computing its income in a taxation
year which may be included in a subsequent year under section 78 of the ITA or
any equivalent provision of the taxation legislation of any province or any
other jurisdiction.

4.19.15

InSystems has not acquired property or services from, or disposed of property or
provided services to, a non-arm’s length person, within the meaning of the ITA,
for consideration which is less than the fair market value of such property or
services in circumstances which could subject InSystems to liability under
section 160 of the ITA.

4.19.16

Except as may be affected by the return of capital contemplated by Section 2.5
of this Agreement, the paid-up capital of all issued and outstanding shares of
the share capital of InSystems for the purposes of the ITA is identical to the
stated capital of such shares as reflected in the financial statement of
InSystems.

4.19.17

Complete and accurate information relating to the tax costs of InSystems capital
properties and non-capital losses available for carry forward is set forth in
the InSystems Disclosure Schedules.

4.19.18

Except as disclosed in the InSystems Disclosure Schedules, InSystems has not
discontinued carrying on any business in respect of which any of its non-capital
losses were incurred.

4.19.19

The tax basis to InSystems of its assets (and the undepreciated capital costs of
such assets) is accurately reflected on the tax returns of InSystems.

4.19.20

There are no circumstances existing which could result in the application to
InSystems of section 325 of the Excise Tax Act (Canada).

4.20

Compliance with Laws. To the Knowledge of InSystems, InSystems has complied with
all applicable Laws and has filed with the proper Governmental Authorities all
necessary statements and reports.  To the Knowledge of InSystems, there are no
existing violations by InSystems of any Law. InSystems possesses all necessary
licenses, franchises, permits and governmental authorizations for the conduct of
InSystems' business as now conducted, all of which are listed (with expiration
dates, if applicable) in the InSystems Disclosure Schedules.  The transactions
contemplated by this Agreement will not result in a default under or a breach or
violation of, or adversely affect the rights and benefits afforded by any such
licenses, franchises, permits or government authorizations.  During the two
years prior to the effective date hereof, InSystems has not received any notice
from any Governmental Authority having jurisdiction over its properties or
activities or any insurance or inspection body that its operations or any of its
properties, facilities, equipment or business practices fail to comply with any
applicable Law or requirement of any public or quasi-public authority or body.

4.21

Finder’s Fee.Except as set forth in the InSystems Disclosure Schedules,
InSystems has not incurred any obligation for any finder’s, broker’s or agent’s
fee in connection with the transactions contemplated hereby.

4.22

Litigation. Except as set forth in the list of items provided to SRC, dated June
25, 2002, which previously disclosed list is incorporated herein by this
reference, there are no legal actions or administrative proceedings or
investigations instituted or, to the Knowledge of InSystems, threatened against
InSystems, either affecting or that could affect the Capital Shares, any of the
assets of InSystems, or the operation, business, condition (financial or
otherwise), prospects or results of operations of InSystems which, if successful
(i) could adversely affect the condition (financial or otherwise), operations,
prospects, assets, liabilities or business of InSystems or (ii) could adversely
affect the ability of InSystems or any Shareholder to effect the transactions
contemplated hereby.  Neither InSystems nor any Shareholder is (a) subject to
any continuing Order applicable specifically to InSystems or to its business,
assets, operations or employees or (b) in default with respect to any such
Order.  Other than claims or disputes between InSystems and its customers
substantially consistent with the past experience of InSystems, InSystems has no
Knowledge of any valid basis for any legal action, administrative proceeding or
investigation of any kind, except as set forth on the InSystems Disclosure
Schedules.

4.23

Distributions and Repurchases. Except as contemplated by Section 2.5 of this
Agreement, no distribution, payment or dividend of any kind has been declared or
paid by InSystems on any of the Capital Shares since the Interim Financial
Statement date.  Except as set out in the InSystems Disclosure Schedules, no
repurchase of any Capital Shares has been approved, effected or is pending, or
is contemplated by the Board of Directors of InSystems.

4.24

Banking Relations.The InSystems Disclosure Schedules set forth a complete and
accurate list of all borrowing and investing arrangements or other banking
relationships that InSystems has with any bank or other financial institution,
indicating with respect to each relationship the type of arrangement maintained
(such as checking account, borrowing arrangements, safe deposit box, etc.) and
the Person or Persons authorized in respect thereof.

4.25

Ownership Interests of Related Parties; Related Party Transactions.Except as set
out in the list of items provided to SRC, dated June 25, 2002, which previously
disclosed list is incorporated herein by this reference, to the Knowledge of
InSystems, no officer, supervisory employee or director of InSystems, or their
respective spouses, children or Affiliates, (i) owns, directly or indirectly, on
an individual or joint basis, any interest in any Commitment, arrangement or
understanding with, or relating to the business or operations of, InSystems; or
(ii) serves as an officer or director of any customer or supplier of InSystems,
any organization that has a contract or arrangement with InSystems or any
competitor of InSystems.

4.26

Environmental Matters.To the Knowledge of InSystems, all real property currently
or previously owned, leased, occupied, used by or under the control of InSystems
and all operations or activities of InSystems (including, without limitation,
those conducted on or taking place at any of such real property) are and have
been in compliance with and not subject to any liability or obligation under any
applicable Environmental Law or any permit, license, approval, consent or
authorization required under, or in connection with, any Environmental Law
 (“Environmental Permit”).  To the Knowledge of InSystems, there is no condition
or circumstance regarding InSystems or its business or any InSystems Real
Property or the operations or activities conducted thereon, that could
reasonably be expected to give rise to a violation of, or liability or
obligation under, any applicable Environmental Law or Environmental Permit.
 There are no emissions of any hazardous substance into the environment at, from
or to the InSystems Real Property. Neither InSystems nor, to the Knowledge of
InSystems, any Person, the acts or omissions of which may be attributable to,
the responsibility of, or be the basis of a liability to, InSystems, has, or has
arranged to have, any hazardous material generated, released, treated, stored or
disposed of at, or transported to, any facility or property.  InSystems has not
received notice of any allegations, claims, demands, directions, orders,
citations, notices of violation, or Orders of noncompliance made against
InSystems relating or pursuant to any Environmental Law, Environmental Permit or
other environmental matters, except those that have been corrected or complied
with and, to the Knowledge of InSystems, no such allegation, claim, demand,
citation, notice of violation or Order of noncompliance is threatened.

4.27

Certain Payments.Neither InSystems nor any director, officer or employee of
InSystems acting for or on behalf of InSystems, has paid or caused to be paid,
directly or indirectly, in connection with the business of InSystems:  (a) to
any Governmental Authority or any agent of any supplier or customer any bribe,
kick-back or other similar payment; or (b) any contribution to any political
party or candidate (other than from personal funds of directors, officers or
employees not reimbursed by their respective employers or as otherwise permitted
by applicable Law).

4.28

Full Disclosure.No representation or warranty made by InSystems in this
Agreement or any Schedule or Exhibit hereto or list of previously disclosed
items referred to herein and no statement or certificate or memorandum furnished
or to be furnished by InSystems pursuant hereto or in connection with the
transactions covered hereby contains or will contain any untrue statement of a
material fact, or omit to state any material fact necessary in order to make the
statements made, in light of the circumstances under which they were made, not
misleading.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE MAJORITY SHAREHOLDERS

Each Majority Shareholder, severally and not jointly, as to himself only,
represents and warrants to SRC that the following, except as set forth in the
InSystems Disclosure Schedules, are true and correct as of the date hereof and
agrees as follows (these representations and warranties are referred to as
“Majority Shareholder Representations”):

5.1

Capital Shares. Such Majority Shareholder at Closing will be the registered and
beneficial owner and holder of the Capital Shares set forth beside his name on a
complete and accurate list provided to SRC, dated June 25, 2002, which
previously disclosed list is incorporated herein by this reference, free and
clear of all Liens.  No legend or other reference to any purported Lien appears
on any certificate representing such Majority Shareholder’s Capital Shares,
except such legend or reference to a Lien that will be of no further force or
effect at Closing.  Such Majority Shareholder has, and at Closing will have,
full power and authority to convey to SRC good and marketable legal and
beneficial title in and to such Majority Shareholder’s Capital Shares and will
convey at Closing unencumbered good and marketable legal and beneficial title to
such Majority Shareholder’s Capital Shares to SRC.  Except as disclosed in the
InSystems Disclosure Schedules, no Person has any agreement, option, right or
privilege which is capable of becoming an agreement or option for the purchase
from such Majority Shareholder of such Majority Shareholder’s Capital Shares or
any of them, nor is such Majority Shareholder subject to any restriction of any
kind which would prevent the Closing of the transactions contemplated herein.  

5.2

Validity; Majority Shareholder Capacity.This Agreement and each other agreement
contemplated hereby have been or will be as of the Closing Date duly executed
and delivered by the Majority Shareholder, or his attorney under a power of
attorney executed by the Majority Shareholder, and constitute or will constitute
legal, valid and binding obligations of the Majority Shareholder, enforceable
against the Majority Shareholder in accordance with their respective terms,
except as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer or similar Laws now or hereafter in effect
affecting creditors’ rights generally or the availability of equitable remedies.
 The execution and delivery by a corporate Majority Shareholder of this
Agreement and the consummation by the corporate Majority Shareholder of the
transactions contemplated hereby have been duly authorized by its board and no
other corporate action on the part of the corporate Majority Shareholder is
necessary to authorize the execution and delivery by the corporate Majority
Shareholder of this Agreement.

5.3

No Violation.Neither the execution, delivery or performance of this Agreement or
the other agreements of the Majority Shareholder contemplated hereby, nor the
consummation of the transactions contemplated hereby, will (a) conflict with, or
result in a violation or breach of the terms, conditions or provisions of, or
constitute a default (with or without the lapse of time, or both) under, or give
rise to a right of termination, cancellation or acceleration of any obligation
or to the loss of a benefit under any agreement, indenture or other instrument
under which the Majority Shareholder is bound or to which any of his Capital
Shares are subject, or result in the creation or imposition of any Lien or other
encumbrance upon any of his Capital Shares or (b) violate or conflict with any
Order or Law of any Governmental Authority by which such Majority Shareholder or
such Majority Shareholder’s Capital Shares are bound.

5.4

Residency.Except as disclosed in the InSystems Disclosure Schedules, the
Majority Shareholder is a resident of Canada for the purposes of the ITA.

5.5

Governmental Authorities; Third Party Consents.Except as set out in the
InSystems Disclosure Schedules, the Majority Shareholder is not required to
submit any notice, report or other filing with any Governmental Authority in
connection with the execution or delivery by him of this Agreement or the
consummation by such Majority Shareholder of the transactions contemplated
hereby, and no approval or authorization of any Governmental Authority or any
other party or person is required to be obtained by such Majority Shareholder in
connection with such Majority Shareholder’s execution, delivery and performance
of this Agreement or the transactions contemplated hereby.

5.6

Finder’s Fee.Except as set out in the InSystems Disclosure Schedules, such
Majority Shareholder has not incurred any obligation for any finder’s, broker’s
or agent’s fee in connection with the transactions contemplated hereby.

5.7

Family Law Act.No Order has been given under the FLA (as herein defined) which
would or does affect the Majority Shareholder’s Capital Shares or the Majority
Shareholder’s title thereto in any manner whatever nor is there any application
threatened or pending under the Family Law Act (Ontario) or similar legislation
of any other relevant jurisdiction (collectively, the  “FLA”) with respect to
the Majority Shareholder's spouse for an Order which might affect the Capital
Shares or Majority Shareholder's title thereto.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF SRC

SRC represents and warrants to InSystems and to the Majority Shareholders that
the following are true and correct as of the date hereof:

6.1

Organization and Good Standing.SRC is a corporation duly organized, validly
existing and in good standing under the laws of the State of Ohio, and is duly
authorized to carry on the business presently conducted by it.

6.2

Corporate Power and Authorization.The Executive Committee of the Board of
Directors of SRC, by resolution adopted by a vote of such committee at a meeting
duly called and held in accordance with applicable Law, has duly approved this
Agreement, all in accordance with and as required by Law and in accordance with
the Articles of Incorporation and Code of Regulations of SRC. The execution,
delivery and performance by SRC of this Agreement and the other agreements
contemplated hereby, and the consummation of the transactions contemplated
hereby and thereby, have been or prior to Closing will be, duly authorized by
SRC.  This Agreement has been duly executed and delivered by SRC and constitutes
the legal, valid and binding obligation of SRC enforceable against SRC in
accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer or similar Laws now
or hereinafter in effect affecting creditors’ rights generally or the
availability of equitable remedies.

6.3

No Violation.Neither the execution, delivery or performance of this Agreement or
the other agreements contemplated hereby nor the consummation of the
transactions contemplated hereby or thereby will (a) conflict with, or result in
a violation or breach of the terms, conditions or provisions of, or constitute a
default under, the Articles of Incorporation or Code of Regulations of SRC, (b)
conflict with, or result in a violation or breach of the terms, conditions or
provisions of, or constitute a default (with or without the lapse of time or
both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or to the loss of a benefit under any agreement,
indenture, right of first refusal, non-competition agreement or other instrument
under which SRC is bound or to which any of the assets of SRC are subject, or
result in the creation or imposition of any Lien or other encumbrance upon any
of the assets of SRC or (c) violate or conflict with any Order or Law of any
Governmental Authority.

6.4

Governmental Authorities; Third Party Consents. Except in connection with notice
to be submitted pursuant to the Investment Canada Act, SRC is not required to
submit any notice, report or other filing with any Governmental Authority in
connection with the execution or delivery by it of this Agreement or the
consummation of the transactions contemplated hereby or thereby, and no approval
or authorization of any Governmental Authority or any other party or person is
required to be obtained by SRC in connection with its execution, delivery and
performance of this Agreement or the transactions contemplated hereby or
thereby.  Neither the gross revenues from sales in, from or into Canada or the
aggregate book value of the assets in Canada of SRC and its affiliates (as such
term is defined in the Competition Act (Canada)), each calculated for the
purposes of Section 109 of the Competition Act (Canada) and the Notifiable
Transactions Regulations promulgated thereunder, exceeds CDN $5,000,000 as
reflected in SRC’s most recent audited financial statements.

6.5

Disclosure.No representation or warranty made by SRC in this Agreement or
exhibit hereto and no statement or certificate or memorandum furnished or to be
furnished by SRC pursuant hereto or in connection with the transactions covered
hereby contains or will contain any untrue statement of a material fact, or omit
to state any material fact necessary in order to make the statements made, in
light of the circumstances under which they were made, not misleading.

6.6

Investment Canada Act.SRC is a WTO investor for the purposes of the Investment
Canada Act (Canada).

6.7

No Collateral Benefits.SRC shall provide InSystems’ executives with SRC’s
standard executive benefit package and has no intent to and shall not compensate
such executives disproportionately to other SRC executives as a means of
providing them with greater consideration for the sale of their Capital Shares.

6.8

Investment.SRC is acquiring the Capital Shares for investment and not with a
view to distribution or sale thereof.

ARTICLE VII

COVENANTS

7.1

Consummation of Agreement.Each of SRC, InSystems and the Majority Shareholders
shall use their best efforts to cause the consummation of the transactions
contemplated hereby in accordance with their terms and conditions; provided,
however, that this covenant shall not require any of SRC, InSystems or the
Majority Shareholders to make any expenditures or incur any liabilities that are
not expressly set forth in this Agreement or otherwise contemplated herein.

7.2

Business Operations.InSystems shall operate its business and may incur
obligations and liabilities in the ordinary course and consistent with past
practices.  InSystems shall use its best efforts to preserve the business of
InSystems intact.  InSystems shall use its best efforts to preserve intact its
relationships with customers, suppliers, employees and others having significant
business relations with it, unless doing so would impair its goodwill or could
be expected to, individually or in the aggregate, result in a Material Adverse
Effect with respect to InSystems.  InSystems shall collect its receivables and
pay its trade payables in the ordinary course of business.

7.3

Access.InSystems shall, at reasonable times during normal business hours and on
reasonable notice, (i) permit SRC and its authorized representatives reasonable
access to, and make available for inspection, all of the assets and business of
InSystems, including its employees and, in cooperation with InSystems,
InSystems' customers and suppliers, and (ii) permit SRC and its authorized
representatives to inspect all documents, records and information with respect
to the affairs of InSystems as SRC and its representatives may request and
provide copies of such documents, records and information and deliver such
copies to such locations as SRC and its representatives may request, all for the
sole purpose of responding to reasonable questions regarding this Agreement and
the transactions contemplated herein and planning and implementing the
integration process between InSystems and SRC.

7.4

Notification of Certain Matters.InSystems shall promptly inform SRC in writing
of the occurrence of any event which could be expected to result in a Material
Adverse Effect with respect to InSystems.  

7.5

Approvals of Third Parties.Each of SRC and InSystems shall use its commercially
reasonable efforts to secure, as soon as practicable after the date hereof, all
necessary approvals and consents of third parties necessary to the consummation
of the transactions contemplated hereby, including, without limitation, all
necessary approvals, waivers and consents required under any commitment or
agreement.

7.6

Conduct of Business by InSystems Prior to Closing Date.InSystems shall not,
without the prior written approval of SRC:

(a)

increase the Cash Compensation of any Shareholder or other employee of InSystems
(other than in the ordinary course of business);

(b)

adopt, amend or terminate any Employment Agreement;

(c)

adopt, amend or terminate any Employee Policies and Procedures;

(d)

adopt, amend or terminate any Benefit Plan, except as contemplated by this
Agreement;

(e)

take any action that could deplete the assets of any Benefit Plan, other than
payment of benefits in the ordinary course to participants and beneficiaries or
as contemplated by this Agreement;

(f)

fail to pay any premium or contribution due or with respect to any Benefit Plan;

(g)

fail to file any return or report with respect to any Benefit Plan;

(h)

institute, settle or dismiss any claims or litigation;

(i)

enter into, modify, amend or terminate any agreement with any union, labor
organization or collective bargaining unit;

(j)

assume or enter into any contract, lease, license, obligation, indebtedness,
commitment, purchase or sale that is material to InSystems' business except in
the ordinary course of business, nor will it waive any material right or cancel
any material contract, debt or claim;

(k)

(a) acquire or dispose of any capital asset having a fair market value of
$50,000 or more, or acquire or dispose of any capital asset outside of the
ordinary course of business, (b) discharge or satisfy any Lien or other
encumbrance or pay or perform any obligation or liability other than (i)
liabilities and obligations reflected on the Financial Statements or (ii)
current liabilities and obligations incurred in the usual and ordinary course of
business since the Interim Financial Statements date and, in the case of either
(i) or (ii) above, only as required by the express terms of the agreement or
other instrument pursuant to which the liability or obligation was incurred, or
(c) dispose of any fixed asset; or

(l)

enter into or assume any mortgage, pledge, conditional sale or other title
retention agreement, permit any Lien of any kind to attach to any of its assets
(other than statutory Liens arising in the ordinary course of business and other
Liens that do not materially detract from the value or interfere with the use of
such assets), whether now owned or hereafter acquired, or guarantee or otherwise
become contingently liable for any obligation of another, except obligations
arising by reason of endorsement for collection and other similar transactions
in the ordinary course of business, or make any capital contribution or
investment in any person.

7.7

 Distributions and Repurchases.Except as referred to in Section 2.4, no
distribution, payment or dividend of any kind will be declared or paid by
InSystems on or in connection with Capital Shares, nor will any repurchase of
Capital Shares be approved or effected.

7.8

Acquisition Proposals.SRC and InSystems hereby agree and acknowledge that they
will continue to be bound by that certain covenant concerning acquisition
proposals set forth in the Letter of Intent, dated May 31, 2002 (the "Letter of
Intent"), between SRC and InSystems.

7.9

Shareholders’ Acceptance Agreements.InSystems shall take all commercially
reasonable actions to secure prior to Closing a Shareholders’ Acceptance
Agreement (the “Shareholders’ Acceptance Agreement”) in the form attached hereto
as Exhibit 7.9, duly executed by each Minority Shareholder.

7.10

Waiver of Restrictive Agreements.Each Majority Shareholder consents to and
approves the sale of Capital Shares owned by each other Shareholder to SRC
pursuant to the terms of this Agreement and waives all rights which it may have
under any agreement or commitment to purchase any Capital Shares owned by any
other Shareholders.

7.11

 Residency.

 

7.11.1

Each Majority Shareholder which is a non-resident of Canada shall deliver to SRC
on or before the Closing Date a certificate issued by the Canada Customs and
Revenue Agency (“CCRA”) under subsection 116(2) of the ITA.




 

7.11.2

If the certificate referred to in Section 7.11.1 is so delivered, SRC shall be
entitled to direct the Paying Agent to withhold from the portion of the Purchase
Price otherwise payable to such nonresident Majority Shareholder 25% of the
amount, if any, by which the Purchase Price attributable to such non-resident
Majority Shareholder exceeds the “certificate limit” as defined in subsection
116(2) of the ITA and fixed by the CCRA in such certificate and the Paying
Agent, on behalf of SRC, shall remit such amount to the Receiver General for
Canada five days prior to the date upon which the Paying Agent shall be
obligated to remit such amount as set out in subsection 116(5) of the ITA, (the
“Remittance Date”) and the amount so remitted by the Paying Agent shall be
credited to SRC as a payment on account of the Purchase Price.  Until remittance
of the amounts withheld pursuant to this Section 7.11, the Paying Agent shall
invest such amounts in interest bearing investments that do not attract
withholding tax.  Such interest shall be held for the account of the Majority
Shareholders.




 

7.11.3

If a certificate is not so delivered, SRC shall be entitled to direct the Paying
Agent to withhold from the portion of the Purchase Price otherwise payable to
the non-resident Majority Shareholder an amount equal to 25% of that portion of
the Purchase Price attributable to each such non-resident Majority Shareholder
and shall direct the Paying Agent to remit such amount to the Receiver General
for Canada on the Remittance Date.  Any amount so remitted shall be credited to
SRC as a payment on account of the Purchase Price.




 

7.11.4

Where the Paying Agent has withheld any amount under the provisions of Sections
7.11.2 and 7.11.3 above and the Majority Shareholder delivers to SRC, after the
Closing Date and prior to the Remittance Date, a certificate issued pursuant to
subsection 116(2) or subsection 116(4) of the ITA, SRC shall direct the Paying
Agent to:




 

 

(a)

in the case of a certificate issued pursuant to subsection 116(2), remit
forthwith to the Receiver General for Canada 25% of the amount, if any, by which
the Purchase Price exceeds the certificate limit fixed in such certificate, and
the amount so paid shall be credited to SRC as a payment on account of the
Purchase Price; and pay forthwith to such Majority Shareholder any amount that
SRC has withheld and is not required to pay to the Receiver General for Canada;




 

 

(b)

in the case of a certificate issued pursuant to subsection 116(4), pay forthwith
to such Majority Shareholder any amount that has been withheld from such
Shareholder.




 

7.11.5

If prior to the Remittance Date SRC is provided with a letter from the CCRA,
reasonably satisfactory to counsel to SRC, advising that amounts withheld can be
retained by SRC pending completion of the CCRA’s review of a non-resident
Majority Shareholder’s application for a certificate referred to in this section
the Remittance Date with respect to that particular non-resident shareholder
will be such date as is determined by the CCRA.




7.12

Ratification of Acts, Etc.Each Majority Shareholder severally agrees with
InSystems and SRC that:




(a)

all actions of the officers, directors and shareholders of InSystems and its
predecessor corporations (including the authorization of any prior amalgamations
of predecessor corporations to InSystems) are hereby ratified, sanctioned,
approved and confirmed; and

(b)

all issues and transfers of shares and securities of InSystems and its
predecessor corporations are hereby ratified, sanctioned, approved and
confirmed.

ARTICLE VIII

CONDITIONS PRECEDENT OF SRC

Except as may be waived in writing by SRC, the obligations of SRC hereunder are
subject to the fulfillment at or prior to the Closing Date of each of the
following conditions:

8.1

Representations and Warranties.The representations and warranties of InSystems
and the Majority Shareholders contained herein shall have been true and correct
when initially made and shall be true and correct in all respects as of the
Closing Date, except to the extent such representations and warranties may be
affected by events or transactions expressly permitted by this Agreement.

8.2

Covenants.InSystems and the Majority Shareholders shall have performed and
complied in all respects with those covenants required by this Agreement to be
performed and complied with  at or prior to the Closing Date by InSystems or the
Majority Shareholders.

8.3

Legal Opinion.Counsel to InSystems shall have delivered to SRC its opinion,
addressed to SRC and dated as of the Closing Date, in the form set forth in
Exhibit 8.3.

8.4

Law or Proceedings.No Law shall have been enacted, entered, issued or
promulgated by any Governmental Authority that prohibits the consummation of the
transactions contemplated hereby.  No Order by any Governmental Authority shall
have been threatened, orally or in writing, asserted, instituted or entered to
restrain or prohibit the consummation of the transactions contemplated hereby.

8.5

No Material Adverse Effect.No Material Adverse Effect shall have occurred in
respect of InSystems during the period beginning on March 31, 2002 and ending on
the Closing Date.

8.6

Required Consents.InSystems and the Majority Shareholders shall have obtained
all necessary third party approvals, waivers and consents, including those
approvals, waivers and consents set forth in the InSystems Disclosure Schedules.

8.7

Closing Deliveries.SRC shall have received all documents and agreements, duly
executed and delivered in form reasonably satisfactory to SRC, referred to in
Section 10.1.

8.8

Exercise of Options.The Options shall have been fully exercised or otherwise
satisfied or terminated in accordance with Section 2.4 of this Agreement.

8.9

 Termination of Shareholders Agreements.All shareholders agreements regarding
the Capital Shares shall have been effectively terminated.

8.10

Certain Indebtedness.Any and all loans from InSystems to any officer, director
or employee of InSystems, or any business or entity controlled by such Person,
shall have been repaid in full.

ARTICLE IX

CONDITIONS PRECEDENT OF INSYSTEMS AND THE MAJORITY SHAREHOLDERS

Except as may be waived in writing by InSystems and the Majority Shareholders,
the obligations of InSystems and the Majority Shareholders hereunder are subject
to fulfillment at or prior to the Closing Date of each of the following
conditions:

9.1

Representations and Warranties.The representations and warranties of SRC
contained herein shall have been true and correct when initially made and shall
be true and correct in all respects as of the Closing Date, except to the extent
such representations and warranties may be affected by events or transactions
expressly permitted by this Agreement.

9.2

Covenants.SRC shall have performed and complied in all material respects with
those covenants and conditions required by this Agreement to be performed and
complied with at or prior to the Closing Date by SRC.

9.3

Legal Opinion.Outside Counsel to SRC shall have delivered to InSystems and the
Majority Shareholders their opinions, addressed to InSystems and dated as of the
Closing Date, in the forms set forth in Exhibit 9.3(A) and Exhibit 9.3(B).

9.4

Law or Proceedings.No Law shall have been enacted, entered, issued or
promulgated by any Governmental Authority that prohibits the consummation of the
transactions contemplated hereby.  No Order by any Governmental Authority shall
have been threatened, orally or in writing, asserted, instituted or entered to
restrain or prohibit the consummation of the transactions contemplated hereby.

9.5

Government Approvals and Required Consents.SRC shall have obtained all necessary
government and other third party approvals, waivers and consents, including
those approvals, waivers and consents set forth in the SRC Disclosure Schedules.

9.6

Closing Deliveries.InSystems shall have received all documents and agreements,
duly executed and delivered in form reasonably satisfactory to InSystems,
referred to in Section 10.2.

ARTICLE X

CLOSING DELIVERIES

10.1

Deliveries of InSystems and the Majority Shareholders.At or prior to the Closing
Date, InSystems and the Majority Shareholders shall deliver to SRC, the
following, all of which shall be in a form reasonably satisfactory to SRC and
its counsel:

10.1.1

a certificate of the Chief Executive Officer, President or any Vice President of
InSystems, dated the Closing Date (i) certifying to the matters set forth in
Sections 8.1, 8.2 and 8.5 above and (ii) certifying that all conditions
precedent of InSystems and the Majority Shareholders to the Closing have been
satisfied;

10.1.2

InSystems’ minute books, Share transfer records, corporate seal and other
materials related to InSystems’ corporate administration;

10.1.3

a copy of the Articles of InSystems as amended to date, certified by the Ontario
Ministry of Consumer and Business Services, and a Certificate of Status of
InSystems from the Ontario Ministry of Consumer and Business Services evidencing
the good standing of InSystems in Ontario;

10.1.4

a copy of each of (i) the text of the resolutions adopted by the board of
directors and each corporate Majority Shareholder of InSystems owning more than
5% of all the Capital Shares authorizing the execution, delivery and performance
of this Agreement, and (ii) the bylaws of InSystems; along with certificates
executed on behalf of InSystems by its corporate secretary certifying to SRC
that such copies are true, correct and complete copies of such InSystems
resolutions and bylaws, respectively, and that such resolutions and bylaws were
duly adopted and have not been amended or rescinded;

10.1.5

incumbency certificates of InSystems and each corporate Majority Shareholder
owning more than 5% of all the Capital Shares executed on behalf of each such
party by its corporate secretary certifying the signature and office of each
officer executing this Agreement;

10.1.6

an opinion of McCarthy Tétrault LLP, counsel to InSystems and the Shareholders,
dated as of the Closing Date, in the form set forth in Exhibit 8.3;

10.1.7

the resignations of the directors of InSystems as requested by SRC, including
signed releases by such directors of certain claims against InSystems up to the
Closing, including claims for current unpaid remuneration and advances made to
InSystems, in the form set forth on Exhibit 10.1.7;

10.1.8

Shareholders’ Acceptance Agreements in the form attached hereto as Exhibit 7.9
duly executed by the Minority Shareholders, provided however that executed
Shareholders’ Acceptance Agreements representing not more than 1% of the Capital
Shares from not more than 15 Minority Shareholders may be delivered following
the Closing;

10.1.9

the Escrow Agreement;

10.1.10

 a directors' resolution of InSystems approving the transfer of the issued
Capital Shares owned by each Shareholder to SRC;

10.1.11

 a full and final release by RBCDS of all of its rights in and to any Capital
Shares pledged by any Shareholder to it and the release to InSystems of any
security provided by InSystems to RBCDS with respect to such pledges; and

10.1.12

all agreements or other documentation evidencing that the Options have been
fully exercised or otherwise satisfied or terminated in accordance with Section
2.4 of this Agreement.  

10.2

Deliveries of SRC.At or prior to the Closing Date, SRC shall deliver to
InSystems and the Majority Shareholders, the following, all of which shall be in
a form reasonably satisfactory to InSystems and the Majority Shareholders and
their counsel;

10.2.1

a certificate of the Chief Executive Officer, President or any Vice President of
SRC, dated the Closing Date (i) certifying to the matters set forth in Section
9.1 and 9.2 above and (ii) certifying that all conditions precedent of SRC to
the Closing have been satisfied;

10.2.2

a copy of the Articles of Incorporation of SRC, as amended to date, certified by
the Secretary of State of the State of Ohio, and a Certificate of Good Standing
of SRC from the Secretary of the State of Ohio evidencing the good standing of
SRC;

10.2.3

a copy of each of (i) the text of the resolutions adopted by the board of
directors of SRC authorizing the execution, delivery and performance of this
Agreement and the consummation of all of the transactions contemplated by this
Agreement, and (ii) the code of regulations of SRC; along with certificates
executed on behalf of SRC by its corporate secretary certifying to InSystems
that such copies are true, correct and complete copies of such resolutions and
codes of regulations were duly adopted and have not been amended or rescinded;
and

10.2.4

incumbency certificates executed on behalf of SRC by its corporate secretary
certifying the signature and office of each officer executing this Agreement;

10.2.5

an opinion of outside counsel to SRC dated as of the Closing Date,  in the form
set forth in Exhibit 9.3;

10.2.6

the payments referred to in Sections 2.2 and 3.2;

10.2.7

the Escrow Agreement; and

10.2.8

such other instrument or instruments of transfer, prepared by InSystems or the
Majority Shareholders as shall be necessary or appropriate, as InSystems, the
Majority Shareholders or their counsel shall reasonably request, to carry out
and affect the purpose and intent of this Agreement.

ARTICLE XI

INDEMNIFICATION

11.1

Indemnification Obligations of the Shareholders.

11.1.1

InSystems Representations.Subject to Section 11.2, the Shareholders  shall
indemnify, defend and hold harmless SRC from, against and in respect of (A) any
and all claims, damages, losses, deficiencies, liabilities, assessments,
judgments, costs, fees (including attorneys’ fees) and expenses resulting from,
relating to or arising out of (i) the claims of Ms. Rudik and Ms. Bowden
described in the InSystems Disclosure Schedules (an "HR Claim") and (ii) any
misrepresentation, inaccuracy in or breach of the InSystems  Representations (a
“Corporate Claim”) and (B) any and all claims, damages, losses, deficiencies,
liabilities, assessments, judgments, costs, fees (including attorneys’ fees) and
expenses resulting from, relating to or arising out of an award by a court (and
related settlement costs) in respect of any claim made by a third party against
InSystems on or before April 1, 2003 alleging that a software product of
InSystems existing as of the Closing infringes a patent issued to such third
party prior to the Closing (a "Patent Claim"), provided neither SRC nor
InSystems has prompted the commencement of the claim by initiating unsolicited
discussions with the third party.

11.1.2

Shareholder Representations.Subject to Section 11.2, each Shareholder, severally
and not jointly, shall indemnify, defend and hold harmless SRC from, against and
in respect of any and all claims, damages, losses, deficiencies, liabilities,
assessments, judgments, costs, fees (including attorneys’ fees) and expenses
resulting from, relating to or arising out of any misrepresentation, inaccuracy
in or breach of such Shareholder’s Shareholder Representations (a “Shareholder
Claim”).  For greater certainty, no Shareholder shall be liable for any
Shareholder Claim brought by SRC against another Shareholder.

11.2

Limitations.

11.2.1

Claim Threshold. No claims for indemnification may be made by InSystems or the
Shareholders against SRC under this Article XI unless and until all the claims
for indemnification collectively shall exceed $500,000 in the aggregate, in
which event the amount of all such claims including such $500,000 amount may be
recovered by InSystems or the Shareholders, as the case may be.  No claims for
indemnification may be made by SRC against the Shareholders under this Article
XI in respect of any Corporate Claim unless and until all the claims for
indemnification in respect of Corporate Claims collectively shall exceed
$500,000 in the aggregate, in which event the amount of all such Corporate
Claims including such $500,000 amount may be recovered by SRC.  No claims for
indemnification may be made by SRC against the Shareholders under this Article
XI in respect of an HR Claim unless and until all such claims for
indemnification under Section 11.1.1(A)(i) collectively shall exceed $100,000 in
the aggregate, in which event only the amount of all such HR Claims in excess of
such $100,000 amount may be recovered by SRC.  There shall exist no claim
threshold for indemnification claims made by SRC under this Article XI relating
to Patent Claims or indemnification claims made by SRC against an individual
Shareholder under this Article XI in respect of any Shareholder Claim.

11.2.2

Claim Maximum. The maximum aggregate amount of all claims for indemnification
made by InSystems or the Shareholders, collectively, against SRC under this
Article XI shall be the Escrow Amount.  Except as set forth in clauses (a) to
(d) hereof, the maximum aggregate amount of all claims for indemnification made
by SRC against the Shareholders under this Article XI shall be the Escrow
Amount.

(a)

The maximum aggregate amount of all claims for indemnification made by SRC
against the Shareholders under this Article XI with respect to the InSystems
Representations set forth in Sections 4.2 (Subsidiaries), 4.3.1 and 4.3.2
(Capitalization), 4.13 (Title to Properties; Liens), 4.18.1, 4.18.2, 4.18.4 and
4.18.5 (Intellectual Property) and 4.22 (Litigation) shall be the Purchase
Price.

(b)

The maximum aggregate amount of all claims for indemnification made by SRC
against any single Shareholder under this Article XI with respect to the
Shareholder Representations set forth in Sections 5.1 (Capital Shares) and 5.2
(Validity; Shareholder Capacity) shall be that portion of the Purchase Price
paid to such Shareholder at the Closing and such Shareholder's portion of the
Escrow Amount.  

(c)

The maximum aggregate amount of all claims for indemnification for which a
single Shareholder may be liable under this Article XI (inclusive of the Escrow
Amount), collectively, shall not exceed the actual amount of the Purchase Price
paid to such Shareholder at the Closing and such Shareholder's portion of the
Escrow Amount.

(d)

Subject to the maximum aggregate liability for each Shareholder specified
herein, and notwithstanding any other provision in this Article XI, each
Shareholder shall only be liable for the portion of each Corporate Claim, HR
Claim or Patent Claim determined by multiplying (i) the amount of such claim by
(ii) the percentage set forth next to such Shareholder's name on Exhibit 2.1.

11.2.3

Claims Mutually Exclusive.To the extent that any breach is or may be construed
as a breach of both an InSystems Representation and a Shareholder
Representation, SRC shall be entitled to elect for indemnification hereunder in
respect of such breach either as a Corporate Claim or a Shareholder’s Claim but
not both.

11.3

Procedure for Indemnification.In connection with any claim for indemnification
by SRC hereunder, in respect of Corporate Claims, HR Claims or Patent Claims,
the procedure set forth in Sections 11.3.1 to 11.3.4 below and in the Escrow
Agreement shall be followed, in respect of Shareholder Claims, the procedure set
forth in Section 11.3.6 below shall be followed and in respect of claims made
under Section 11.9, the procedure set forth in Section 11.3.7 below shall be
followed:

11.3.1

SRC will use its best efforts to join all Majority Shareholders in making a
Corporate Claim, HR Claim or Patent Claim.

11.3.2

SRC shall give (i) during the term of the Escrow Agreement, to the Shareholders’
Representative (as hereafter defined); or (ii) after the termination or
expiration of the Escrow Agreement, to the Shareholders, as applicable, prompt
written notice of any claim, suit or matter for which indemnity may be sought
after SRC receives written notice thereof.  The indemnification period provided
for herein shall be tolled for a particular claim for the period beginning on
the date written notice is received as contemplated under this Section 11.3.2 of
that claim until the final resolution of such claim.

11.3.3

Except as otherwise set forth in this Section 11.3.3, the Shareholders’
Representative shall have the exclusive right to adjust or settle any Corporate
Claim, Patent Claim or HR Claim coming within the scope of this indemnity
obligation and shall have the right to control any litigation related thereto.
 Either party hereto desiring to participate in the handling of any such claim,
suit or judgment being handled by the other party shall have the right, at its
expense and with its counsel, to join with the other party and participate fully
in the defense of any such claim or interest.  Without the prior written consent
of the other party, no party hereto shall enter into any compromise or
settlement of any such claim, suit or judgment which would lead to liability or
create any financial or other material obligation on the part of the other
party.  

11.3.4

SRC and the Shareholders’ Representative shall cooperate in the defense of any
such claim or litigation and each shall make available all books and records
which are relevant in connection with such claim or litigation, and will make
available all individuals reasonably requested for investigation, depositions,
discoveries and trials.

11.3.5

The Shareholders, hereby mutually appoint McCarthy Tétrault LLP to act as the
shareholders’ representative of Shareholders for purposes of this Agreement (the
“Shareholders’ Representative”) until the termination or expiration of the
Escrow Agreement, and SRC and InSystems hereby acknowledge such appointment.

11.3.6

SRC shall give to the Shareholder(s) so affected prompt written notice of any
Shareholder Claim after SRC receives written notice thereof.  The
indemnification period provided for herein shall be tolled for a particular
claim for the period beginning on the date the Shareholder(s) receive written
notice of that claim until the final resolution of such claim.  Except as
otherwise set forth in this Section 11.3.6, the Shareholder(s) so affected shall
have the exclusive right to adjust or settle any Shareholder Claim coming within
the scope of this indemnity obligation and shall have the right to control any
litigation related thereto.  Any party hereto desiring to participate in the
handling of any such claim, suit or judgment being handled by the other party
shall have the right, at its expense and with its counsel, to join with the
other party and participate fully in the defense of any such claim or interest.
 Without the prior written consent of the other party, no party hereto shall
enter into any compromise or settlement of any such claim, suit or judgment
which would lead to liability or create any financial or other material
obligation on the part of the other party.  

11.3.7

InSystems or the Shareholder(s), as the case may be, shall give prompt written
notice to SRC of any claim under this Article XI after such party receives
written notice thereof.  The indemnification period provided for herein shall be
tolled for a particular claim for the period beginning on the date SRC receives
written notice of that claim until the final resolution of such claim.  Except
as otherwise set forth in this Section 11.3.7, SRC shall have the exclusive
right to adjust or settle any claim coming within the scope of this indemnity
obligation and shall have the right to control any litigation related thereto.
 Either party hereto desiring to participate in the handling of any such claim,
suit or judgment being handled by the other party shall have the right, at its
expense and with its counsel, to join with the other party and participate fully
in the defense of any such claim or interest.  Without the prior written consent
of the other party, no party hereto shall enter into any compromise or
settlement of any such claim, suit or judgment which would lead to liability or
create any financial or other material obligation on the part of the other
party.  

11.4

Remedies.The remedies provided in this Article XI are the exclusive remedies
available to SRC in respect of Corporate Claims, HR Claims, Patent Claims and
Shareholder Claims and the exclusive remedies available to InSystems and the
Shareholders in respect of claims made under Section 11.9, except that any party
may rely on any equitable remedy in respect of such breach.

11.5

Tax Effect; Insurance Proceeds.The total amount of any indemnity payments owed
under this Article XI shall be reduced by any correlative tax benefit received
by the party to be indemnified or the net proceeds received by the party to be
indemnified with respect to recovery from third parties or insurance proceeds,
and such correlative insurance benefit shall be net of the insurance premium, if
any, that becomes due as a result of such claim. The recipient of indemnity
payment as contemplated in Article XI shall use reasonable efforts to maximize
any such tax benefit and shall diligently pursue such recovery or insurance
proceeds.

11.6

Survival of Representations, Warranties and Covenants.The representations,
warranties and covenants contained herein shall survive the Closing Date and all
statements contained in any certificate, exhibit or other instrument delivered
by or on behalf of InSystems, the Shareholders or SRC pursuant to this Agreement
shall be deemed to have been representations and warranties by InSystems, the
Shareholders, or SRC, as applicable, and, notwithstanding any provision in this
Agreement to the contrary, the representations and warranties contained herein
shall survive until the second anniversary of the Closing Date; except that (i)
the representations and warranties set forth in Section 4.13 (Title to
Properties) and Section 4.18 (Intellectual Property) shall survive until the
third anniversary of the Closing Date, with the exception of subsection 4.18.3
which shall survive until April 1, 2003, and (ii) the representations and
warranties set forth in Sections 5.1 and 5.2 shall survive until the fifth
anniversary of the Closing Date.  

11.7

Directors’ and Officers’ Insurance.SRC shall cause InSystems or any successor,
assign or surviving entity thereof, to maintain in effect, for not less than
four years from the Closing Date, coverage equivalent to that in effect under
the policies of the directors’ and officers’ liability insurance maintained by
InSystems immediately prior to the Closing Date, which is no less advantageous,
and with no gaps or lapses in coverages with respect to matters occurring prior
to the Closing Date; provided, however, if such liability insurance expires, or
is terminated or canceled by the insurance carrier during such four-year period,
InSystems and SRC will use reasonable commercial efforts to obtain as much
liability insurance as can be obtained for the remainder of such period for a
premium not in excess (on an annualized basis) of 150% of the last annual
premium paid prior to the date hereof; and provided further that if such
termination or cancellation is the fault of InSystems or SRC, the cost of such
replacement insurance shall be paid by InSystems or SRC, but if such termination
or cancellation is not as a result of the fault by InSystems or SRC, any
Shareholders who would benefit from such replacement coverage shall enter into a
mutually acceptable arrangement to reimburse InSystems or SRC for the cost of
acquiring and maintaining any such replacement insurance.  In fulfillment of
SRC’s foregoing obligation, SRC may arrange insurance providing coverage that in
the aggregate is no less favorable to InSystems’ officers and directors than
that which is currently in effect for SRC’s officers and directors.

11.8

Release of Claims.

11.8.1

As of the Closing Date, each Majority Shareholder severally hereby remises,
releases and forever discharges InSystems of and from all manner of actions,
causes of action, deeds, suits, proceedings, debts, dues, duties, accounts,
bonds, covenants, contracts, claims, demands, damages (known or unknown), sums
of money, controversies, promises, doings, actions, variances, trespasses,
grievances, executions and liabilities whatsoever, both in law and in equity,
related to such Shareholder’s status as a holder of Capital Shares, Options or
similar rights to obtain Capital Shares (including any claim related to the sale
by other Shareholders of Capital Shares pursuant to this Agreement and the
Shareholders Acceptance Agreement) with respect to InSystems and specifically
excluding claims related to this Agreement or the transactions contemplated
hereby or related solely to such Shareholder's status as an employee of
InSystems (collectively, the “Claims”), which they ever had, now have or
hereafter can, shall or may have for or by reason of or in respect of any cause,
act, matter or thing whatsoever existing up to and including the date hereof;

11.8.2

Each Majority Shareholder represents and warrants to SRC that it has not
assigned or transferred any Claim to any third party;

11.8.3

Each Majority Shareholder hereby covenants and agrees that the releases granted
herein shall be for InSystems, as well as all entities which it owns or
controls, directly or indirectly, and shall bind such Majority Shareholder’s
heirs, executors, administration, successors and legal representatives; and

11.8.4

Each Majority Shareholder hereby covenants and agrees that, through such
ownership or control, no person or party related to such Majority Shareholder
shall make or assert any claim that would, if made by such Majority Shareholder,
contravene the provisions of this Section 11.8.  

If any Majority Shareholder breaches the foregoing covenant, it severally shall
indemnify and save SRC fully and harmless from and against all damages and
reasonable costs and expenses, suffered or incurred by the SRC as a result of
such breach.

11.9

Indemnification Obligations of SRC.  Subject to Section 11.2, SRC shall fully
indemnify InSystems and the Shareholders or any of them for any and all claims,
damages, losses, deficiencies, liabilities (including tax liabilities),
assessments, judgments, costs, fees (including attorney fees) and expenses
resulting therefrom, relating to or arising out of any misrepresentation,
inaccuracy in or breach of the representations and warranties in Article VI.

ARTICLE XII

PUBLICITY

12.1

 Pre-Closing Publicity.Exhibit 12.1 is a form of press release regarding the
execution of this Agreement (the "Press Release").  The Press Release shall be
issued on or about June 24, 2002, as SRC and InSystems shall agree.  

12.2

Restrictions on Other Publicity.The parties acknowledge that, under applicable
United States law, SRC will be obligated, within 15 days after the Closing, to
file a current report on Form 8-K with the U.S. Securities and Exchange
Commission describing the transactions contemplated in this Agreement and the
fact of their consummation.  The parties also acknowledge that SRC may also
issue a press release regarding the Closing on or prior to the date of filing
such Form 8-K.  Prior to the earlier of the filing of the Form 8-K or issuance
of such press release, except for disclosure consistent with the Press Release,
none of the parties shall cause or authorize any other notice or publicity
without the prior written approval of SRC and InSystems.  Notwithstanding the
foregoing, in the case of (a) an announcement which SRC may be required by Law
or any Governmental Authority to make, issue or release or (b) a communication
which any of VenGrowth Investment Fund, Inc., Bank of Montreal Capital
Corporation, GE Capital Corporation or Century Capital Partners, II, L.P. (the
"VC Investors") may be required to make to their shareholders or limited
partners (which shall be subject to obligations of confidentiality and nonuse by
the recipients thereof), such action without the prior approval by the other
parties shall not constitute a breach of this Article XII.  In the event that
any disclosure permitted by items (a) and (b) of this Article XII shall be made,
the party making such disclosure shall use its commercially reasonable efforts
to provide prompt notice to the other parties to this Agreement of such
disclosure and consult with the other parties to this Agreement prior to making
such disclosure; provided however, that notice to and consultation with the
Majority Shareholders pursuant to this Article XII shall be deemed satisfied by
notice to and consultation with the Shareholders’ Representative.  

12.3

Identification of VC Investors.Except as may be required by Law or any
Governmental Authority (in which case SRC will give advance written notice to
the relevant VC Investor), SRC shall not cause or authorize any notice or
publicity in respect of this Agreement specifically identifying any VC Investor
without the prior written approval of the VC Investor(s) to be identified.

ARTICLE XIII

TERMINATION

13.1

Termination.This Agreement may be terminated:

13.1.1

at any time prior to the Closing Date by mutual written agreement of SRC and
InSystems;

13.1.2

at any time prior to the Closing Date by SRC if any of the conditions set forth
in Article VIII shall have become incapable of fulfillment (other than as a
result of breach of this Agreement by SRC);

13.1.3

at any time prior to the Closing Date by InSystems if any of the conditions set
forth in Article IX have become incapable of fulfillment (other than as a result
of breach of this Agreement by InSystems or any Majority Shareholder);

13.1.4

at any time prior to the Closing Date by SRC if any representation or warranty
of InSystems or the Majority Shareholders contained in this Agreement or in any
certificate or other document executed and delivered by InSystems or the
Majority Shareholders pursuant to this Agreement is or becomes untrue or
breached before Closing in any respect or if InSystems or the Majority
Shareholders fail to comply in any respect with any covenant or agreement
contained herein, and any such misrepresentation, noncompliance or breach could
be expected to result in a Material Adverse Effect with respect to InSystems;

13.1.5

at any time prior to the Closing Date by InSystems if any representation or
warranty of SRC contained in this Agreement or in any certificate or other
document executed and delivered by SRC pursuant to this Agreement is or becomes
untrue in any respect or if SRC fails to comply in any respect with any covenant
or agreement contained herein, and any such misrepresentation, noncompliance or
breach could be expected to result in a material adverse effect with respect to
SRC’s ability to perform its obligations under this Agreement;

13.1.6

by SRC or InSystems if the Closing has not occurred by July 31, 2002, but only
if the failure to effect the Closing on or before such date did not result from
the breach of any representation, warranty or agreement herein of the party
seeking termination (or the Majority Shareholders, as applicable); or

13.1.7

at any time prior to the Closing date by either SRC or InSystems if any
Governmental Authority shall have issued a non-appealable final Order or shall
have taken any other action having the effect of permanently restraining,
enjoining or otherwise prohibiting the transactions contemplated hereby provided
that (a) the parties hereto shall have used their commercially reasonable
efforts to have such Order removed and (b) the right to terminate this Agreement
under this Section 13.1.7 shall not be available to a party if such party's (or
the Majority Shareholders, as applicable) noncompliance with this Agreement
materially contributed to the issuance of any such Order or the taking of any
such action.

13.2

Effect of Termination.In the event this Agreement is terminated pursuant to
Sections 13.1.2 through 13.1.5, any party not then in material breach of this
Agreement shall be entitled to pursue, exercise and enforce any and all
remedies, rights, powers and privileges available at Law or in equity, except
that in no event shall any party be liable to any other party for lost profits
or indirect, incidental, consequential, special, punitive or exemplary damages
in connection with such termination of this Agreement.  In the event of a
termination of this Agreement under Sections 13.1.1, 13.1.6 or 13.1.7, the
parties hereto shall stand fully released and discharged of any and all
obligations under this Agreement.  

ARTICLE XIV

MISCELLANEOUS

14.1

Entire Agreement; Modification.This Agreement and the Exhibits and Schedules
hereto and any other previously disclosed lists of items referred to herein
(which are incorporated herein by this reference) constitute the entire
agreement between the parties pertaining to its subject matter and supersede all
prior and contemporaneous agreements and understandings of the parties with
respect to the subject matter hereof, including the Letter of Intent, except to
the extent set forth in Section 7.8.    

14.2

Disclaimer.Each party acknowledges that the representations and warranties of
the other party contained in this Agreement constitute the sole and exclusive
representations and warranties of the other party in connection with the
transactions contemplated hereby, and each party understands, acknowledges and
agrees that all other representations and warranties of any kind or nature
whether express, implied or statutory (including any set forth in the “Executive
Summary” or the Letter of Intent) are specifically disclaimed by the other
parties.  SRC also acknowledges that neither InSystems nor the Majority
Shareholders make any express or implied warranty or condition as to the
fitness, merchantability or condition of the software products of InSystems,
except as set forth in Section 4.18.

14.3

Assignment.Neither this Agreement nor any right created hereby or in any
agreement entered into in connection with the transactions contemplated hereby
shall be assignable by any party hereto without the prior written consent of the
other parties hereto provided however that SRC may assign this Agreement to a
wholly-owned subsidiary of SRC provided that: (a) such assignment does not
relieve SRC of any of its obligations or liabilities hereunder; (b) such
assignee shall become jointly and severally liable with SRC, as a principal and
not as a surety, with respect to all of the representations, warranties and
agreements of SRC; and (c) the assignee shall execute a written agreement
confirming the assignment and the assumption by the assignee of all obligations
of the SRC under this Agreement.

14.4

Parties In Interest; No Third Party Beneficiaries.Except as otherwise provided
herein, the terms and conditions of this Agreement shall inure to the benefit of
and be binding upon the respective heirs, legal representatives, successors and
permitted assigns of the parties hereto.  Neither this Agreement nor any other
agreement contemplated hereby shall be deemed to confer upon any person not a
party hereto or thereto any rights or remedies hereunder or thereunder.

14.5

Invalid Provisions.If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future Law, and if the rights or
obligations of any party hereto under this Agreement will not be materially and
adversely affected thereby, (a) such provision will be fully severable, (b) this
Agreement will be construed and enforced as of such illegal, invalid or
unenforceable provision had never comprised a part hereof and (c) the remaining
provisions of this Agreement will remain in full force and effect and will not
be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom.

14.6

Specific Performance.The parties hereto agree that, if any of the provisions of
this Agreement were not performed in accordance with their specific terms or
were otherwise breached, irreparable damage would occur, no adequate remedy at
Law would exist and damages would be difficult to determine. It is agreed that
the parties hereto shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereof in any court having jurisdiction, this being in addition to any other
remedy to which they are entitled at Law or in equity.

14.7

Governing Law.This agreement and the rights and obligations of the parties
hereto shall be governed by and construed and enforced in accordance with the
substantive Laws (but not the rules governing conflicts of Laws) of the Province
of Ontario.    

14.8

Captions.The captions in this Agreement are for convenience of reference only
and shall not limit or otherwise affect any of the terms or provisions hereof.

14.9

Number.When the context requires, the number of all words shall include the
singular and plural.

14.10

Notice.Whenever this Agreement requires or permits any notice, request or demand
from one party to another, the notice, request or demand must be in writing to
be effective and shall be deemed to be delivered and received (i) if personally
delivered or if delivered by telex, telegram, facsimile or courier service, when
actually received by the party to whom notice is sent or (ii) if delivered by
mail, at the close of business on the fifth business day next following the day
when placed in the mail, postage prepaid, certified or registered, addressed to
the appropriate party or parties at the address of such party set forth below
(or at such other address as such party may designate by written notice to all
other parties in accordance herewith):

If to SRC:



The Standard Register Company



600 Albany Street

Dayton, Ohio 45408

U.S.A.

Fax No.: (937) 221-3431

Attn: Kathryn A. Lamme, Esq.




with a copy to:



Dinsmore & Shohl LLP



1900 Chemed Center

255 East Fifth Street

Cincinnati, Ohio 45202

U.S.A.

Fax No.: (513) 977-8141

Attn: Charles F. Hertlein, Jr., Esq.




and:



Fasken Martineau DuMoulin LLP



Toronto-Dominion Bank Tower, Suite 4200

Toronto-Dominion Centre

Toronto, Ontario M5K 1N6

Canada

Fax No.: (416) 364-7813

Attn: Douglas R. Scott, Esq.




If to InSystems,

the Shareholders’ Representative,

or the Majority Shareholders:

McCarthy Tétrault LLP

Toronto-Dominion Bank Tower

Suite 4700

Toronto-Dominion Centre

Toronto, Ontario M5K 1E6

Canada

Fax No.: 416-868-0673

Attn: George S. Takach, Esq.




14.11

Waiver; Remedies.No party hereto shall by any act (except by written
instrument), delay, indulgence, omission or otherwise be deemed to have waived
any right or remedy hereunder or to have acquiesced in any default in or breach
of any of the terms and conditions hereof, unless such waiver shall be executed
in writing by the party making the waiver.  No failure to exercise, nor any
delay in exercising, on the part of any party hereto, any right, power or
privilege hereunder shall operate as a waiver thereof.  No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
 No remedy set forth in this Agreement or otherwise conferred upon or reserved
to any party shall be considered exclusive of any other remedy available to any
party, but the same shall be distinct, separate and cumulative and may be
exercised from time to time as often as occasion may arise or as may be deemed
expedient.

14.12

Counterparts.This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original, and all of which together shall constitute
one and the same instrument.  Counterparts may be executed either in original or
faxed form.

14.13

Costs, Expenses and Legal Fees.Except as otherwise provided herein and whether
or not the transactions contemplated hereby are consummated, SRC shall bear its
own costs and expenses (including attorneys’, accountants' and investment
bankers' fees) incurred in connection with this Agreement and the transactions
contemplated herein and the Majority Shareholders shall bear both their and
InSystems' costs and expenses (including attorneys’, accountants' and investment
bankers' fees) incurred in connection with this Agreement and the transactions
contemplated herein.

14.14

Construction.The parties hereto agree that this Agreement is the product of
negotiation between sophisticated parties and individuals, all of who were
represented by counsel, and each of whom had an opportunity to participate in,
and did participate in, the drafting of the provisions of this Agreement.
 Accordingly, ambiguities in this Agreement, if any, shall not be construed
strictly in favor of or against any party hereto but rather shall be given a
fair and reasonable construction.

14.15

Time of Essence.Time shall be of the essence of this Agreement in all respects.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.

THE STANDARD REGISTER COMPANY






By:  /s/Dennis Rediker

       Dennis Rediker

Its:  President and CEO




INSYSTEMS TECHNOLOGIES INC.






By:  /s/Michael J. Egan

Its:  Chairman of the Board




MAJORITY SHAREHOLDERS:

(see following pages)

MAJORITY SHAREHOLDERS:

THE VENGROWTH INVESTMENT FUND INC.

 

THE VENGROWTH II INVESTMENT FUND INC.




Per:

/s/Allen Lupyrypa




Per:

/s/Allen Lupyrypa

 

Authorized Signing Officer

 

Authorized Signing Officer




BANK OF MONTREAL CAPITAL CORPORATION by its manager, VENTURES WEST MANAGEMENT
TIP INC.

 

TYROL CAPITAL CORP.




Per:

/s/Robin J. Louis




Per:

/s/Michael Egan

 

Authorized Signing Officer

 

Authorized Signing Officer




Per:

Howard L. Riback

     

Authorized Signing Officer

   




GENERAL ELECTRIC CAPITAL CORPORATION

 




CENTURY CAPITAL PARTNERS II, L.P. by its General Partner, CCP CAPITAL II, LLC




Per:

/s/Joseph Freeman Jr.




Per:

/s/Frank Bazos

 

Authorized Signing Officer

 

Authorized Signing Officer




THE GRACE LEE TRUST, by its Trustee

 

KBS TECHNOLOGY INC.




Per:

/s/Simon Lee




Per:

/s/Janie Pollock

 

Authorized Signing Officer

 

Authorized Signing Officer




)

)

/s/Nancy S. Akers



)



 /s/Russell Ellis

Witness

)

Russell Ellis

)










)

)

/s/Simon Lee



)



/s/Steven Douglas

Witness

)

Steven Douglas

)







)

)

/s/Kenneth Ng



)



/s/Simon Lee

Witness

)

Simon Lee

)







)

)

/s/Simon Lee



)



/s/Henk Alblas

Witness

)

Henk Alblas

)







)

)

/s/Simon Lee



)



/s/Werner Bernabe

Witness

)

Werner Bernabe

)







)

)

/s/Simon Lee



)



/s/Michael D”Amico

Witness

)

Michael D’Amico

)







)

)

/s/Simon Lee



)



/s/Tim Davey

Witness

)

Tim Davey

)







)

)

/s/Joseph L. Anthony



)



/s/David Miller

Witness

)

David Miller

)




)

)

/s/Simon Lee



)



/s/Ross Orrett

Witness

)

Ross Orrett

)







)

)

/s/Simon Lee



)



/s/Janie Pollock

Witness

)

Janie Pollock

)







)

)

/s/Simon Lee



)



/s/Rick Salay

Witness

)

Rick Salay

)







)

)

/s/Simon Lee



)



/s/Veronica Seeto

Witness

)

Veronica Seeto

)







)

)

/s/Simon Lee



)



/s/Kim Slater

Witness

)

Kim Slater

)





)

)

/s/Simon Lee



/s/Simon Tam



Witness

)

Simon Tam

)










LIST OF EXHIBITS







Exhibits have been omitted from this filing, but are available on request.




Exhibit 1.2(h)

Knowledge

Exhibit 2.1

Purchase Price

Exhibit 2.2

Escrow Agreement

Exhibit 4.15.1(o)

Certain Qualifications

Exhibit 7.9

Shareholders’ Acceptance Agreement

Exhibit 8.3

InSystems Opinion of Counsel

Exhibit 9.3(A)

SRC Opinion of Counsel (Dinsmore & Shohl LLP)

Exhibit 9.3(B)

SRC Opinion of Counsel (Fasken Martineau DuMoulin LLP)

Exhibit 10.1.7

Resignation and Release

Exhibit 12.1

Publicity











